Exhibit 10.11

EXECUTION COPY

 

 

 

ST. LOUIS POST-DISPATCH LLC

$126,355,000

ADJUSTABLE RATE SENIOR NOTES DUE DECEMBER 31, 2015

 

 

NOTE AGREEMENT

 

 

Dated as of January 30, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Not Part of Agreement)

 

          Page  

PARAGRAPH 1. BACKGROUND

     1   

PARAGRAPH 2. AUTHORIZATION AND ISSUANCE OF NOTES

     2   

2A.

   Authorization of Notes      2   

2B.

   Issuance of Notes      2   

PARAGRAPH 3. RESTRUCTURING CLOSING DATE

     2   

PARAGRAPH 4. CONDITIONS OF CLOSING

     3   

4A.

   Representations and Warranties      3   

4B.

   No Default      3   

4C.

   Compliance Certificates      3   

4D.

   Opinions of Counsel      3   

4E.

   Transactions Permitted by Applicable Laws      4   

4F.

   Consents and Approvals      4   

4G.

   Notes      4   

4H.

   Guaranty Agreement      4   

4I.

   Subsidiary Guaranty      4   

4J.

   Credit Agreement      4   

4K.

   Second Lien Loan Agreement and Other Second Lien Debt Documents      4   

4L.

   Intercreditor Agreement      5   

4M.

   Collateral Documents      5   

4N.

   Lien Searches/Evidence of First Priority Liens      6   

4O.

   Private Placement Number      6   

4P.

   [Reserved]      6   

4Q.

   Consent Fees      6   

4R.

   Evidence of Termination of Certain Accounts and Transfer of Funds      6   

4S.

   Lee Prepayment      7   

4T.

   Tax Sharing Agreement      7   

4U.

   Star Intercompany Obligations      7   

4V.

   Confirmation Order      7   

4W.

   Payment of Fees and Expenses      7   

4X.

   Herald Redemption Agreement      7   

4Y.

   Proceedings and Documents      7   

PARAGRAPH 5. PREPAYMENTS

     8   

5A.

   Mandatory Scheduled Prepayments      8   

5B.

   Excess Cash Flow Sweep      8   

5C.

   Optional Prepayments      9   

5D.

   Asset Sale Prepayments      9   

5E.

   Prepayment Upon Change of Control      9   

5F.

   Application of Certain Prepayments      10   

5G.

   Partial Payments Pro Rata      10   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

5H.

   Retirement of Notes      10   

5I.

   Use of Debt to Make Prepayment      10   

5J.

   Prepayment of Interest upon Payment in Full of Notes      10   

PARAGRAPH 6. AFFIRMATIVE COVENANTS

     10   

6A.

   Financial Statements      10   

6B.

   Inspection of Properties      13   

6C.

   Covenant to Secure Notes Equally      14   

6D.

   Compliance with Laws and Regulations      14   

6E.

   Patents, Trade Marks and Trade Names      14   

6F.

   Information Required by Rule 144A      14   

6G.

   Payment of Taxes and Other Claims      15   

6H.

   ERISA Compliance      15   

6I.

   Insurance      15   

6J.

   Maintenance of Properties      15   

6K.

   Corporate Existence, Etc.      16   

6L.

   Books and Records      16   

6M.

   Delivery of Deeds of Trust      16   

PARAGRAPH 7. NEGATIVE COVENANTS

     16   

7A.

   Change of Business      16   

7B.

   Limitation on Distributions      16   

7C.

   Lien, Debt and Other Restrictions      16   

7D.

   Limitation on Certain Restrictive Agreements      22   

7E.

   Terrorism Sanctions Regulations      22   

PARAGRAPH 8. EVENTS OF DEFAULT

     22   

8A.

   Acceleration      22   

8B.

   Rescission of Acceleration      27   

8C.

   Notice of Acceleration or Rescission      27   

8D.

   Other Remedies      28   

PARAGRAPH 9. REPRESENTATIONS, COVENANTS AND WARRANTIES

     28   

9A.

   Organization and Qualification; Due Authorization      28   

9B.

   Material Adverse Change      28   

9C.

   Litigation; Observance of Agreements, Statutes and Orders      29   

9D.

   Outstanding Debt      29   

9E.

   Title to Properties      29   

9F.

   Conflicting Agreements and Other Matters      30   

9G.

   Margin Stock      30   

9H.

   ERISA      30   

9I.

   Governmental Authorizations, Etc.      31   

9J.

   Disclosure      31   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

9K.

   Foreign Assets Control Regulations, Etc.      32   

9L.

   Solvency      32   

9M.

   Organization and Ownership of Shares of Subsidiaries; Affiliates      33   

9N.

   Compliance with Laws, Other Instruments, Etc.      33   

9O.

   Licenses, Permits, Etc.      34   

9P.

   [Reserved]      34   

9Q.

   Environmental Matters      34   

PARAGRAPH 10. REPRESENTATIONS OF THE PURCHASERS

     35   

10A.

   Nature of Purchase      35   

10B.

   Source of Funds      35   

10C.

   Independent Investigation      37   

PARAGRAPH 11. DEFINITIONS; ACCOUNTING MATTERS

     37   

11A.

   Yield-Maintenance Terms      37   

11B.

   Other Terms      38   

11C.

   Accounting and Legal Principles, Terms and Determinations      52   

PARAGRAPH 12. MISCELLANEOUS

     52   

12A.

   Note Payments      52   

12B.

   Expenses      53   

12C.

   Consent to Amendments      53   

12D.

   Form, Registration, Transfer and Exchange of Notes; Lost Notes      54   

12E.

   Persons Deemed Owners; Participations      54   

12F.

   Survival of Representations and Warranties; Entire Agreement      55   

12G.

   Successors and Assigns      55   

12H.

   Notices      55   

12I.

   Payments due on Non-Business Days      55   

12J.

   Satisfaction Requirement      55   

12K.

   Governing Law      56   

12L.

   Severability      56   

12M.

   Descriptive Headings      56   

12N.

   Counterparts      56   

12O.

   Independence of Covenants      56   

12P.

   Severalty of Obligations      56   

12Q.

   Consent to Jurisdiction; Waiver of Immunities      56   

12R.

   Waiver of Jury Trial      57   

12S.

   Confidential Information      57   

 

iii



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

SCHEDULE A

   —    Purchaser Schedule

SCHEDULE 9C

   —    Litigation

SCHEDULE 9D

   —    Outstanding Debt

SCHEDULE 9F

   —    Agreements Restricting Incurrence of Debt

SCHEDULE 9H

   —    ERISA

SCHEDULE 9M

   —    Subsidiaries of the Company and Ownership of Subsidiary Stock

EXHIBIT A

   —    Form of Note

EXHIBIT B

   —    Form of Guaranty Agreement

EXHIBIT C

   —    Form of Subsidiary Guaranty Agreement

EXHIBIT D

   —    Form of Pledge Agreement

EXHIBIT E

   —    Form of Security Agreement

EXHIBIT F

   —    Form of Deeds of Trust

EXHIBIT G

   —    Form of Trademark Security Agreements

EXHIBIT H

   —    Form of Copyright Security Agreements

EXHIBIT I

   —    Form of Compliance Certificate

 

iv



--------------------------------------------------------------------------------

ST. LOUIS POST-DISPATCH LLC

North Tucker Boulevard

St. Louis, Missouri 63101

As of January 30, 2012

TO EACH OF THE PURCHASERS

NAMED ON SCHEDULE A HERETO

$126,355,000 Adjustable Rate Senior Notes

Ladies and Gentlemen:

The undersigned, ST. LOUIS POST-DISPATCH LLC, a Delaware limited liability
company (the “Company”), hereby agrees with each Purchaser as follows:

PARAGRAPH 1. BACKGROUND.

The Company entered into a certain Note Agreement, dated as of May 1, 2000, by
and among the Company and each of the holders of notes issued thereunder, as
amended by (a) that certain Amendment No. 1 to Note Agreement, dated as of
November 23, 2004, (b) that certain Amendment No. 2 to Note Agreement, dated as
of February 1, 2006, (c) that certain Amendment No. 3 to Note Agreement, dated
as of November 19, 2008, (d) that certain Amendment No. 4 and First Amendment to
Limited Waiver to Note Agreement and Guaranty Agreement, dated as of January 16,
2009, (e) that certain Limited Waiver and Amendment No. 5 to Note Agreement,
dated as of February 18, 2009, (f) that certain Amendment No. 6 to Note
Agreement, dated as of April 6, 2011 and (g) that certain Amendment No. 7 to
Note Agreement, dated as of November 7, 2011 (as so amended and in effect
immediately prior to the Petition Date (as defined below), the “Prepetition Note
Agreement”), pursuant to which, among other things, the Company issued
$306,000,000 in original principal amount of its Adjustable Rate Senior Notes
due April 28, 2012 (as in effect immediately prior to the Petition Date (as
defined below), the “Prepetition Notes”).

On December 12, 2011 (the “Petition Date”), Lee and certain of its Subsidiaries
including the Company (collectively, the “Debtors”) filed voluntary petitions
for relief under Chapter 11 of Title 11 of the Bankruptcy Code in the United
States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”)
and continued in the possession of their property and in the management of their
businesses pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

On January 23, 2012, the Bankruptcy Court entered an order confirming the Second
Amended Joint Prepackaged Plan of Reorganization for the Debtors, dated
January 19, 2012 (as in effect on the date of confirmation thereof pursuant to
the Confirmation Order of the



--------------------------------------------------------------------------------

Bankruptcy Court and as it thereafter may be amended in accordance with the
Pulitzer Support Agreement, the “Plan of Reorganization”).

In connection with the implementation of the Plan of Reorganization, and in full
and complete satisfaction, settlement, release and discharge of any PD LLC Notes
Claims, the Purchasers (as holders of all of the PD LLC Notes Claims) have
agreed to become, or shall be deemed to become, parties to this Agreement on the
terms and conditions set forth herein, on the Restructuring Closing Date.

Certain capitalized terms used in this Agreement are defined in paragraph 11;
references to a “Schedule” or an “Exhibit” are, unless otherwise specified, to a
Schedule or an Exhibit attached to this Agreement.

PARAGRAPH 2. AUTHORIZATION AND ISSUANCE OF NOTES.

2A. Authorization of Notes. Subject to paragraph 2B below, the Company will
authorize the issue of its senior guaranteed promissory notes in the aggregate
principal amount of $131,355,000, to be dated the date of issue thereof, to
mature December 31, 2015, to bear interest on the unpaid balance thereof from
the date thereof until the principal thereof shall have become due and payable
at the adjustable rate specified therein and on overdue payments at the rate
specified therein, and to be substantially in the form of Exhibit A attached
hereto (the “Notes”). The term “Notes” as used herein shall include each Note
delivered pursuant to any provision of this Agreement and each Note delivered in
substitution or exchange for any other Note pursuant to any such provision.

2B. Issuance of Notes. Subject to the terms and conditions hereof and to give
effect to the Plan of Reorganization and provide for the full and complete
satisfaction, settlement, release and discharge of the PD LLC Notes Claims, the
Company will issue to each Purchaser, at the closing provided for in paragraph
3, Notes in the principal amount specified opposite such Purchaser’s name in
Schedule A, in an aggregate principal amount of $126,355,000, provided, that
such aggregate amount reflects the application of a prepayment of the Notes to
be made substantially concurrently with the issuance of the Notes in accordance
with paragraph 5C hereof in an aggregate principal amount equal to $5,000,000
with the funds paid to the Purchasers as contemplated by paragraph 4S hereof
(the “Lee Prepayment”). For administrative convenience, the principal amount of
the Notes identified on the cover page and on page 1 hereof, the principal
amount of each of the Notes specified on Schedule A and the principal amount of
each of the Notes issued to the Purchasers on the Restructuring Closing Date
shall, in each case, be net of the portion of the Lee Prepayment allocable to
each such Note, provided, that, if for any reason the Lee Prepayment is not made
substantially concurrently with the issuance of the Notes, the aggregate amount
of the Notes shall be $131,355,000.

PARAGRAPH 3. RESTRUCTURING CLOSING DATE.

This Agreement shall become effective, and the issuance of Notes provided for in
paragraph 2B shall occur, on or before January 30, 2012 at the office of Bingham
McCutchen LLP, 399 Park Avenue, New York, New York 10022, so long as all of the
conditions set forth in paragraph 4 hereof are fulfilled to the satisfaction of
the Purchasers on or prior to such date (the

 

2



--------------------------------------------------------------------------------

date, if any, on or prior to January 30, 2012 that such conditions are so
satisfied being referred to herein as the “Restructuring Closing Date”).

PARAGRAPH 4. CONDITIONS OF CLOSING.

The effectiveness of this Agreement is subject to the fulfillment to each
Purchaser’s satisfaction of the following conditions (with each of the documents
referred to below being in form, scope and substance reasonably satisfactory to
the Purchasers; it is understood that a requirement to deliver any document to a
Purchaser may be satisfied by delivering such document to the Purchasers’
counsel):

4A. Representations and Warranties. The representations and warranties of the
Company and the other Credit Parties in this Agreement and the other Transaction
Documents to which each such Person is a party shall be correct when made and at
the time of the Closing.

4B. No Default. Both immediately before and after giving effect to the issuance
of the Notes, no Default or Event of Default shall have occurred and be
continuing.

4C. Compliance Certificates.

4C(1). Officer’s Certificates. Each of the Company and the Guarantor shall have
delivered to each Purchaser an Officer’s Certificate, dated the Restructuring
Closing Date, certifying, among other things, that the conditions specified in
paragraphs 4A and 4B have been fulfilled.

4C(2). Secretary’s Certificates. Each Credit Party shall have delivered to each
Purchaser a certificate of its Secretary or an Assistant Secretary or a Director
or other appropriate Person, dated the Restructuring Closing Date, certifying as
to (i) such Person’s organizational documents attached thereto, (ii) the
resolutions attached thereto relating to the authorization, execution, delivery
and performance by such Person of the Transaction Documents to which it is a
party, and (iii) specimen signatures of the persons authorized to execute such
documents on such Person’s behalf.

4D. Opinions of Counsel. Each Purchaser shall have received opinions, dated the
Restructuring Closing Date (a) (i) from Sidley Austin LLP, as special counsel
for the Guarantor and its Subsidiaries, and (ii) from Lane & Waterman LLP,
general counsel for the Guarantor and its Subsidiaries, each covering such
matters incident to the transactions contemplated hereby as such Purchaser or
its counsel may reasonably request (and the Company hereby instructs its counsel
to deliver such opinions to the Purchasers), (b) (i) Brownstein Hyatt Farber
Schreck, LLP, special Nevada counsel for Santa Maria Times, Inc., (ii) Davis
Wright Tremaine LLP, special Washington counsel for Flagstaff Publishing Co.,
Hanford Sentinel Inc. and Napa Valley Publishing Co., and special Oregon counsel
to Southwestern Oregon Publishing Co., (iii) Parsons Behle & Latimer, special
Utah counsel for Homechoice, LLC, and (iv) Snell & Wilmer, special Arizona
counsel for Star Publishing, each covering such matters incident to the
transactions contemplated hereby as such Purchaser or its counsel may reasonably
request, and (c) (i) from Bingham McCutchen LLP, the Purchasers’ special
counsel, and (ii) Bryan Cave LLP, the Purchasers’ special Missouri counsel, each
in connection with such transactions, covering such matters incident to such
transactions as such Purchaser may reasonably request.

 

3



--------------------------------------------------------------------------------

4E. Transactions Permitted by Applicable Laws. On the Restructuring Closing
Date, the issuance of the Notes and the consummation of the other transactions
contemplated hereby shall not (a) violate any applicable law or governmental
regulation (including, without limitation, Section 5 of the Securities Act or
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (b) subject any Purchaser to any tax, penalty or liability or other onerous
condition under or pursuant to any applicable law or governmental regulation. If
requested by any Purchaser, such Purchaser shall have received an Officer’s
Certificate from the Company certifying as to such matters of fact as such
Purchaser may reasonably specify to enable such Purchaser to determine
compliance with this condition.

4F. Consents and Approvals. All necessary corporate, governmental and third
party approvals and consents in connection with the transactions contemplated by
this Agreement shall have been obtained.

4G. Notes. Each Purchaser shall have received an original Note or Notes executed
by the Company in favor of such Purchaser (as more particularly set forth in
Schedule A).

4H. Guaranty Agreement. Each Purchaser shall have received a fully executed copy
of the Guaranty Agreement substantially in the form of Exhibit B hereto, dated
as of the Restructuring Closing Date, made by the Guarantor in favor of the
holders from time to time of the Notes (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty Agreement”).

4I. Subsidiary Guaranty. Each Purchaser shall have received a fully executed
copy of the Subsidiary Guaranty Agreement, substantially in the form of Exhibit
C hereto dated as of the Restructuring Closing Date, made by each Subsidiary
Guarantor in favor of the holders from time to time of the Notes (as amended,
restated, supplemented or otherwise modified from time to time, the “Subsidiary
Guaranty Agreement”).

4J. Credit Agreement. Each Purchaser shall have received a fully executed copy,
certified by a Responsible Officer of the Company as true and complete, of the
Exit Credit Agreement, among Lee, various lenders from time to time party
thereto and Deutsche Bank Trust Company Americas, as administrative agent and
collateral agent, dated as of the Restructuring Closing Date (as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof and thereof, the “Credit Agreement”). Each Purchaser shall
have received evidence reasonably satisfactory to it that the conditions
precedent to the effectiveness of the Credit Agreement have been satisfied
and/or waived and that the Credit Agreement is in full force and effect.

4K. Second Lien Loan Agreement and Other Second Lien Debt Documents. Each
Purchaser shall have received (i) a fully executed copy of the Second Lien Loan
Agreement, dated as of the Restructuring Closing Date (as the same may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms hereof and thereof, except as otherwise specified
herein, the “Second Lien Loan Agreement”), by and among Lee, Wilmington Trust,
National Association, as administrative agent, and the lenders from time to time
party thereto, and (ii) fully executed copies of all other Second Lien Debt
Documents. Each Purchaser shall have received evidence reasonably satisfactory
to it that the conditions precedent

 

4



--------------------------------------------------------------------------------

to the effectiveness of the Second Lien Loan Agreement have been satisfied
and/or waived and that the Second Lien Loan Agreement is in full force and
effect.

4L. Intercreditor Agreement. Each Purchaser shall have received a fully executed
copy of the Intercreditor Agreement, dated as of the Restructuring Closing Date
(as the same may be amended, restated, supplemented or otherwise modified from
time to time in accordance with the terms thereof, the “Intercreditor
Agreement”), by and among the Purchasers, the lenders that are parties to the
Second Lien Loan Agreement, the Collateral Agent, Wilmington Trust, National
Association, as administrative agent for the lenders under the Second Lien Loan
Agreement, and the Credit Parties.

4M. Collateral Documents. Subject to paragraph 6M, each Purchaser shall have
received fully executed copies of each of the following Collateral Documents,
each dated as of the Restructuring Closing Date:

4M(1). Pledge Agreement. A Pledge Agreement substantially in the form of Exhibit
D attached hereto, duly executed by the Guarantor and certain Subsidiaries of
the Guarantor in favor of the Collateral Agent for the benefit of the holders
from time to time of the Notes (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Pledge Agreement”);

4M(2). Security Agreement. A Security Agreement substantially in the form of
Exhibit E attached hereto, duly executed by the Guarantor, the Company and each
of the other Subsidiaries of the Guarantor except for TNI Partners in favor of
the Collateral Agent for the benefit of the holders from time to time of the
Notes (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Security Agreement”);

4M(3). Deeds of Trust. (i) A Deed of Trust substantially in the form set forth
as Exhibit F attached hereto (with such changes thereto as may be necessary
under applicable state law), duly executed by the Company in favor of the
Collateral Agent for the benefit of the holders from time to time of the Notes
with respect to the property located at 11790 Dunlap Industrial Boulevard f/k/a
11790 Dunlap Industrial Boulevard, including 11631 Fairgrove Industrial
Boulevard, 11675 Fairgrove Industrial Boulevard and 11695 Fairgrove Industrial
Boulevard, Maryland Heights, St. Louis County, Missouri, and (ii) a Deed of
Trust substantially in the form set forth as Exhibit F attached hereto, duly
executed by the Company and STL Distribution Services LLC in favor of the
Collateral Agent for the benefit of the holders from time to time of the Notes
with respect to the property located at 900 N. Tucker Boulevard, St. Louis,
Missouri (as such Deeds of Trust may be amended, restated, supplemented or
otherwise modified from time to time, collectively, the “Deeds of Trust”);

4M(4). Trademark Security Agreements. Trademark Security Agreements
substantially in the form of Exhibit G attached hereto, duly executed by any
Obligor holding one or more trademarks (as the same may be amended, restated,
supplemented or otherwise modified from time to time, collectively, the
“Trademark Security Agreements”);

4M(5). Copyright Security Agreements. Copyright Security Agreements
substantially in the form of Exhibit H attached hereto, duly executed by any
Obligor holding one or more

 

5



--------------------------------------------------------------------------------

copyrights (as the same may be amended, restated, supplemented or otherwise
modified from time to time, collectively, the “Copyright Security Agreements”);

4M(6). Account Control Agreement. A deposit account control agreement in form
and substance reasonably satisfactory to the Purchasers, duly executed by the
Guarantor, with respect to the operating deposit account of the Guarantor
maintained at U.S. Bank National Association (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Account
Control Agreement”);

4M(7). Collateral Agency Agreement. A Collateral Agency Agreement in form and
substance reasonably satisfactory to the Purchasers, duly executed by the
Collateral Agent and the other Purchasers, together with evidence reasonably
satisfactory to such Purchaser that all fees thereunder required to be paid to
the Collateral Agent on the Restructuring Closing Date have been paid; and

4M(8). Other Documents. Such other documents, instruments and agreements as any
of the Purchasers may reasonably request to grant to the Collateral Agent first
priority perfected Liens on the Collateral.

4N. Lien Searches/Evidence of First Priority Liens. Each Purchaser shall have
received from the Company such Lien searches as it has reasonably requested and
evidence reasonably satisfactory to the Required Holders of the creation and
perfection of valid, first priority Liens on the Collateral in favor of the
Collateral Agent securing the Secured Obligations pursuant to the Collateral
Documents, free and clear of all other Liens (other than Permitted Liens).

4O. Private Placement Number. A Private Placement Number issued by Standard &
Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have been
obtained for the Notes.

4P. [Reserved].

4Q. Consent Fees.

(i) On or prior to one Business Day after the Plan Support Effective Date, the
Company shall have paid in cash a fee to each Consenting Noteholder in an amount
equal to .50% of the outstanding principal amount of such Consenting
Noteholder’s Prepetition Notes as of December 2, 2011 (before giving effect to
any prepayment of the Notes made, or required to be made, on or after such
date).

(ii) On the Restructuring Closing Date, the Company shall pay a fee in an amount
equal to 1.00% of the outstanding principal amount of each Consenting
Noteholder’s Prepetition Notes as of December 2, 2011 (before giving effect to
any prepayment of the Notes made, or required to be made, on or after such
date).

4R. Evidence of Termination of Certain Accounts and Transfer of Funds. Each
Purchaser shall have received from the Company reasonably satisfactory evidence
that the Restricted Cash Reserve Account and the Excess Cash Flow Reserve
Account (collectively, the

 

6



--------------------------------------------------------------------------------

“Accounts”) shall have been terminated and the outstanding balance on deposit in
the Asset Sale Proceeds Reserve Account shall have been reduced to an amount not
exceeding $500.

4S. Lee Prepayment. On or prior to the Restructuring Closing Date, the Company
shall have paid to the Purchasers an amount equal to $5,000,000 using only funds
provided by Lee to the Company on or prior to such date, and such amount shall
be applied as a prepayment of the Notes substantially concurrent with the
issuance thereof in accordance with paragraph 2B hereof.

4T. Tax Sharing Agreement. Each Purchaser shall have received (i) a copy of a
tax sharing agreement among the Pulitzer Entities and Lee, dated the date
hereof, in form and substance reasonably satisfactory to such Purchaser (the
“Tax Sharing Agreement”) and (ii) reasonably satisfactory evidence that the Tax
Sharing Agreement is in full force and effect.

4U. Star Intercompany Obligations. Each Purchaser shall have received evidence
reasonably satisfactory to it that the Star Intercompany Notes have been
canceled and no liability remains outstanding in respect thereof.

4V. Confirmation Order. The Confirmation Order shall be in form and substance
reasonably satisfactory to the Required Consenting Noteholders (as such term is
defined in the Pulitzer Support Agreement) and shall have been entered, shall
not be subject to any stay or injunction, and the conditions precedent to the
effectiveness of the Plan of Reorganization shall have been satisfied (or
waived) to the reasonable satisfaction of the Required Consenting Noteholders.
The Company shall have delivered an Officer’s Certificate to the Purchasers
certifying and attesting that, as of the Restructuring Closing Date, the
Confirmation Order has not been stayed in any manner.

4W. Payment of Fees and Expenses. Without limiting the provisions of paragraph
12B, the Company shall have paid, on or before the Restructuring Closing Date,
all outstanding fees and expenses of (a) Bingham McCutchen LLP, the Purchasers’
special counsel, (b) special local counsel to the Purchasers, and (c) Conway,
Del Genio, Gries & Co., LLC, as financial advisor to the Purchasers, in each
case to the extent reflected in a statement delivered to the Company at least
one Business Day prior to the Restructuring Closing Date.

4X. Herald Redemption Agreement. Each Purchaser shall have received a copy of a
Redemption Agreement, dated as of the Restructuring Closing Date, duly executed
by the Company, STL Distribution Services LLC, a Delaware limited liability
company, The Herald Publishing Company, LLC, a New York limited liability
company, the Guarantor and Pulitzer Technologies, Inc., a Delaware corporation,
substantially in the form of the Redemption Agreement entered into by such
Persons as of February 18, 2009.

4Y. Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated by this Agreement and all documents and
instruments incident to such transactions shall be reasonably satisfactory to
each Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.

 

7



--------------------------------------------------------------------------------

PARAGRAPH 5. PREPAYMENTS.

5A. Mandatory Scheduled Prepayments. On March 20, 2012 and on the 20th day of
each June, September, December and March thereafter to and including
December 20, 2015, the Company will prepay the Notes at par and without payment
of the Yield-Maintenance Amount or any premium in accordance with the following
schedule:

 

DATES    MANDATORY SCHEDULED PREPAYMENT AMOUNTS December 20th in each Fiscal
Year of the Company    $800,000 minus the Reduction Amount for the Fiscal Year
in which such date falls (but not, in any event, less than zero) March 20th in
each Fiscal Year of the Company    $2,400,000 minus the Reduction Amount for the
Fiscal Year in which such date falls (but not, in any event, less than zero)
June 20th in each Fiscal Year of the Company    $4,400,000 minus the Reduction
Amount for the Fiscal Year in which such date falls (but not, in any event, less
than zero) September 20th in each Fiscal Year of the Company    $6,400,000 minus
the Reduction Amount for the Fiscal Year in which such date falls (but not, in
any event, less than zero)

The Company shall pay the entire remaining outstanding principal amount of the
Notes on December 31, 2015.

5B. Excess Cash Flow Sweep. On or prior to the 45th day after the last day of
each fiscal quarter of the Guarantor (commencing with the first fiscal quarter
ending closest to March 31, 2012 through and including the last day of the
fiscal quarter ending closest to September 30, 2015), the Company will prepay a
principal amount of Notes (an “Excess Cash Flow Sweep Prepayment”) equal to the
greater of (a) zero and (b) an amount equal to (i) 75% of Available Excess Cash
Flow for such fiscal quarter (rounded down to the nearest $10,000 increment),
plus (ii) if, after giving effect to a pro forma reduction of Unrestricted Cash
as a result of any prepayment required to be made with respect to such fiscal
quarter pursuant to the foregoing clause (i), the aggregate amount of
Unrestricted Cash held by the Guarantor and its Subsidiaries as at the last day
of such fiscal quarter exceeds $20,000,000, an amount equal to 100% of such
excess amount (rounded down to the nearest $10,000 increment). The Excess Cash
Flow Sweep Prepayment shall be made at par and without payment of the
Yield-Maintenance Amount or any premium. Simultaneously with each prepayment
made pursuant to this paragraph 5B, the Company shall deliver to each holder of
Notes the calculation, in reasonable detail, of the amount of the Excess Cash
Flow Sweep Prepayment as of such prepayment date.

 

8



--------------------------------------------------------------------------------

5C. Optional Prepayments.

(i) Notwithstanding anything herein to the contrary, the Notes shall be subject
to prepayment, in whole at any time or from time to time in part (in a minimum
principal amount of $250,000 and integral multiples of $100,000 above that
amount) at the option of the Company, at 100% of the principal amount so
prepaid, but without payment of the Yield-Maintenance Amount or any premium.

(ii) The Company shall give the holder of each Note notice (which may be by
telephone or e-mail) of any prepayment pursuant to paragraph 5C(i) not less than
3 Business Days prior to the prepayment date (which shall be a Business Day),
specifying such prepayment date and the principal amount of the Notes, and of
the Notes held by such holder, to be prepaid on such date and stating that such
prepayment is to be made pursuant to paragraph 5C(i). Notice of prepayment
having been given as aforesaid, the principal amount of the Notes specified in
such notice (but without the Yield-Maintenance Amount or any premium) shall
become due and payable on such prepayment date unless such notice of prepayment
shall be rescinded by the Company on or before such prepayment date.

5D. Asset Sale Prepayments. Within 5 Business Days of each date on or after the
Restructuring Closing Date upon which the Guarantor or any of its Subsidiaries
receives any Asset Sale Proceeds, the Company will prepay a principal amount of
Notes (an “Asset Sale Prepayment”) in an amount equal to 100% of the Asset Sale
Proceeds (rounded down to the nearest $10,000 increment) received on such date
in accordance with the requirements of paragraphs 5F and 5G. The Company agrees
that, on any Business Day on which the Guarantor or any of its Subsidiaries
receives any Asset Sale Proceeds, it will cause such Asset Sale Proceeds to be
deposited into the Asset Sale Proceeds Reserve Account, unless it makes the
prepayment contemplated by the preceding sentence on such Business Day.

5E. Prepayment Upon Change of Control. Promptly and in any event within 5
Business Days after the occurrence of a Change of Control, the Company will give
written notice thereof (a “Change of Control Notice”) to the holders of all
outstanding Notes, which Change of Control Notice shall (i) refer specifically
to this paragraph 5E, (ii) describe the Change of Control in reasonable detail
and specify the Change of Control Prepayment Date and the Response Date (as
respectively defined below) in respect thereof and (iii) offer to prepay all
outstanding Notes at the price specified below on the date therein specified
(the “Change of Control Prepayment Date”), which shall be a Business Day not
more than 15 days after the date of such Change of Control Notice. Each holder
of a Note will notify the Company of such holder’s acceptance or rejection of
such offer by giving written notice of such acceptance or rejection to the
Company on or before the date specified in such Change of Control Notice (the
“Response Date”), which specified date shall be a Business Day not less than 7
days nor more than 12 days after the date of such Change of Control Notice. The
Company shall prepay on the Change of Control Prepayment Date all of the
outstanding Notes held by the holders as to which such offer has been so
accepted (it being understood that failure of any holder to accept such offer on
or before the Response Date shall be deemed to constitute acceptance by such
holder), at the principal amount of each such Note, together with interest
accrued thereon to the Change of Control Prepayment Date but without payment of
the Yield-Maintenance Amount or any

 

9



--------------------------------------------------------------------------------

premium. If any holder shall reject such offer on or before the Response Date,
such holder shall be deemed to have waived its rights under this paragraph 5E to
require prepayment of all Notes held by such holder in respect of such Change of
Control but not in respect of any subsequent Change of Control. For purposes of
this paragraph 5E, any holder of more than one Note may act separately with
respect to each Note so held (with the effect that a holder of more than one
Note may accept such offer with respect to one or more Notes so held and reject
such offer with respect to one or more other Notes so held).

5F. Application of Certain Prepayments. Any prepayment of the Notes pursuant to
any provision hereof (other than paragraph 5E hereof) shall be applied to reduce
the minimum cumulative principal prepayments required by paragraph 5A in the
order of maturity of such prepayments under paragraph 5A, provided that, for the
avoidance of doubt, the foregoing portion of this sentence shall not apply to
any prepayment that is made pursuant to paragraph 5A or that is part of the
Reduction Amount to the extent applied to reduce such minimum cumulative
principal prepayments. Any prepayment of the Notes pursuant to paragraph 5E
shall be applied ratably to reduce the minimum cumulative principal prepayments
required by paragraph 5B (including, without limitation, the payment due on the
maturity date of the Notes).

5G. Partial Payments Pro Rata. Upon any partial prepayment of the Notes pursuant
to any provision hereof (other than paragraph 5E), the principal amount so
prepaid shall be allocated to all Notes at the time outstanding in proportion to
the respective outstanding principal amounts thereof.

5H. Retirement of Notes. The Company shall not, and shall not permit any of its
Subsidiaries or any Company Affiliate to, prepay or otherwise retire in whole or
in part prior to their stated final maturity (other than by prepayment pursuant
to this paragraph 5 or upon acceleration of such final maturity pursuant to
paragraph 8A), or purchase or otherwise acquire, directly or indirectly, Notes
held by any holder.

5I. Use of Debt to Make Prepayment. No prepayment of less than the entire
outstanding principal amount of the Notes will be made with the proceeds of any
Debt incurred by the Guarantor, the Company or any of the Guarantor’s other
Subsidiaries, except unsecured Debt subordinated to payment of the Notes on
terms and conditions satisfactory to the Required Holders.

5J. Prepayment of Interest upon Payment in Full of Notes. Any payment or
prepayment of any Notes pursuant to this paragraph 5 which results in the
payment or prepayment of the entire outstanding principal amount of such Notes
shall be made together with all accrued and unpaid interest thereon as of the
date of such payment or prepayment. No interest shall otherwise be paid together
with any such payment or prepayment unless such payment or prepayment is made on
a date when interest is scheduled to be paid.

PARAGRAPH 6. AFFIRMATIVE COVENANTS.

So long as any Note shall remain unpaid, the Company covenants as follows:

6A. Financial Statements. The Company will deliver or cause the Guarantor to
deliver to each holder of a Note in duplicate or in electronic format (it being
understood that the

 

10



--------------------------------------------------------------------------------

Company need not duplicate delivery by the Guarantor of the financial statements
or other items required to be delivered under Section 4.1 of the Guaranty
Agreement):

(i) as soon as practicable and in any event within 45 days after the end of each
quarterly period (other than the last quarterly period) of Lee in each fiscal
year, a consolidating and consolidated statement of income and a consolidated
statement of cash flows of the Guarantor and its Subsidiaries (including the
Company) for such quarterly period and for the period from the beginning of the
current fiscal year to the end of such quarterly period, and a consolidating and
consolidated balance sheet of the Guarantor and its Subsidiaries (including the
Company) as at the end of such quarterly period, setting forth in each case in
comparative form figures for the corresponding period in the preceding fiscal
year (if applicable, in the case of the Company and its Subsidiaries), all in
reasonable detail and certified by an authorized financial officer of Lee,
subject to changes resulting from year-end adjustments;

(ii) as soon as practicable and in any event within 90 days after the end of
each fiscal year of Lee, a consolidating and consolidated statement of income
and a consolidating and consolidated balance sheet of the Guarantor and its
Subsidiaries (including the Company) as at the end of such year and consolidated
statements of cash flows and stockholders’ equity of the Guarantor and its
Subsidiaries (including the Company) for such year, setting forth in each case
in comparative form corresponding consolidated figures from the preceding annual
audit, all in reasonable detail and satisfactory in scope to the Required
Holder(s) and, as to the consolidated statements, audited by independent public
accountants of recognized standing selected by the Guarantor whose opinion shall
be in scope and substance satisfactory to the Required Holder(s) and shall not
in any event include any scope limitation or any going concern or other material
qualification (except that such opinion for the Guarantor’s fiscal year ending
in September 2015 may include a going concern limitation related to the
refinancing of the Notes and/or the Debt outstanding under the Credit Agreement
or the Second Lien Loan Agreement) and, as to the consolidating statements,
certified by an authorized financial officer of Lee;

(iii) promptly upon transmission thereof, copies of all such financial
statements, proxy statements, notices and reports as the Guarantor shall send to
its stockholders and copies of all registration statements (without exhibits)
and all reports (other than reports as to which the Guarantor shall receive
confidential treatment) which the Guarantor or any Subsidiary (including the
Company) files with the Securities and Exchange Commission (or any governmental
body or agency succeeding to the functions of the Securities and Exchange
Commission);

(iv) promptly upon receipt thereof, a copy of each other report submitted to the
Guarantor or any Subsidiary (including the Company) by independent accountants
in connection with any annual, interim or special audit made by them of the
books of the Guarantor or any Subsidiary (including the Company);

(v) within 30 days after the end of each fiscal month of Lee, the consolidated
balance sheet of Lee and its Subsidiaries as at the end of such fiscal month and
the related

 

11



--------------------------------------------------------------------------------

consolidated statements of income and, to the extent prepared, statements of
cash flows for such fiscal month and for the elapsed portion of the fiscal year
ended with the last day of such fiscal month, in each case setting forth
comparative figures for the corresponding fiscal month in the prior fiscal year;

(vi) to the extent prepared by the Company or the Guarantor, within 30 days
after the end of each fiscal month of the Guarantor, consolidated and
consolidating balance sheets of the Guarantor and its Subsidiaries as at the end
of such fiscal month and the related consolidated and consolidating statements
of income and cash flows for such fiscal month and for the elapsed portion of
the Fiscal Year ended with the last day of such fiscal month, in each case
setting forth comparative figures for the corresponding fiscal month in the
prior Fiscal Year;

(vii) no later than the first Business Day of every other week (beginning on the
first Monday after the Restructuring Closing Date), a forecast for the
succeeding 13-week period of the projected consolidated cash flows of (x) Lee
and its Subsidiaries, and (y) the Guarantor and its Subsidiaries, each taken as
a whole (such forecast to contain the same level of detail used in such
forecasts delivered to the holders of the Prepetition Notes commencing in
October, 2011), together with a variance report of actual cash flow for the
immediately preceding period for which a forecast was delivered against the then
current forecast for such preceding period;

(viii) promptly, and in any event within 45 days following the end of each
fiscal quarter in each fiscal year of Lee, a written report of a Responsible
Officer, in form and scope reasonably satisfactory to the Required Holders (such
satisfaction to be presumed in the absence of an objection delivered to the
Company within 30 days after the receipt of such report), setting forth a
summary in reasonable detail of all Restricted Intercompany Charges, including
cash and non-cash activities, organized by category of intercompany activity, by
and among (x) Lee and its Subsidiaries (other than the Pulitzer Entities), on
one hand, and the Pulitzer Entities, on the other hand, and (y) the Pulitzer
Entities and Star Publishing, and a reconciliation of intercompany balances with
respect to each of (x) and (y);

(ix) promptly, and in any event within 90 days following the end of each Fiscal
Year (or following such shorter intervals as the same may be prepared), an
update, in a directly comparable format, of the financial model delivered to the
Purchasers on the Restructuring Closing Date, setting forth the projected
financial performance of the Guarantor and its Subsidiaries for the current
Fiscal Year (prepared on a month-by-month basis) and for each of the next four
(4) Fiscal Years (prepared on an annual basis);

(x) promptly, and in any event within 45 days following the end of each Fiscal
Year (or following such shorter intervals as the same may be prepared), a
pension valuation/status report, in form and scope reasonably satisfactory to
the Required Holders (such satisfaction to be presumed in the absence of an
objection delivered to the Company within 30 days after the receipt of such
update), setting forth in reasonable detail the extent to which the pension
obligations of the Guarantor and its Subsidiaries are

 

12



--------------------------------------------------------------------------------

funded, together with revised projections of future cash payments in respect of
such pension obligations;

(xi) promptly, and in any event within 30 days following the end of each fiscal
month of Lee, a management report describing the financial performance and
operations of Lee and its subsidiaries in a form consistent with, and containing
the same level of detail as, reports made available to the holders of the
Prepetition Notes commencing in October, 2011; and

(xii) with reasonable promptness, such other information and documents as any
holder may reasonably request.

Together with each delivery of financial statements required by clauses (i) and
(ii) above, the Company will deliver to each holder a Compliance Certificate,
substantially in the form of Exhibit I attached hereto, executed on behalf of
the Company and demonstrating (with computations in reasonable detail)
compliance by the Company and its Subsidiaries with the provisions of paragraph
7C(4) of this Agreement and stating that there exists no Event of Default or
Default, or, if any Event of Default or Default exists, specifying the nature
and period of existence thereof and what action the Company proposes to take
with respect thereto. Together with each delivery of financial statements
required by clause (ii) above, the Company will use reasonable efforts to
deliver or cause to be delivered to each holder a certificate of such
accountants stating that, in making the audit necessary for their report on such
financial statements, they have obtained no knowledge of any Event of Default or
Default or, if they have obtained knowledge of any Event of Default or Default,
specifying the nature and period of existence thereof. Such accountants,
however, shall not be liable to anyone by reason of their failure to obtain
knowledge of any Event of Default or Default which would not be disclosed in the
course of an audit conducted in accordance with generally accepted auditing
standards. Together with all financial statements of the Guarantor and its
Subsidiaries required to be delivered pursuant to this paragraph 6A, the Company
will deliver or cause to be delivered a reconciliation reflecting the changes
that would be required to such financial statements had they been prepared in
accordance with the GAAP and policies used to prepare the audited financial
statements of the Guarantor for the Guarantor’s fiscal year ended September 25,
2011. The Company also covenants that immediately after any Responsible Officer
obtains knowledge of an Event of Default or Default, it will deliver to each
holder an Officer’s Certificate specifying the nature and period of existence
thereof and what action the Company has taken, is taking or proposes to take
with respect thereto. Each holder is hereby authorized to deliver a copy of any
financial statement delivered to such holder pursuant to this paragraph 6A to
any regulatory body having jurisdiction over such holder. Nothing herein shall
require, or be deemed to require, the Company to deliver any audited financial
statements, or a certificate of accountants related to any Event of Default or
Default, for the Company.

6B. Inspection of Properties. The Company will permit any Person designated by
any holder in writing, at such holder’s expense if no Event of Default then
exists and at the Company’s expense if an Event of Default then exists, to visit
and inspect any of the properties of the Company and its Subsidiaries, to
examine the limited liability company or corporate books and financial records
of the Company and its Subsidiaries and make copies thereof or extracts
therefrom and to discuss the affairs, finances and accounts of any of such
limited liability

 

13



--------------------------------------------------------------------------------

companies or corporations with the principal officers of the Company and its
independent public accountants, all at such reasonable times and as often as
such holder may reasonably request; provided, however, that, so long as no Event
of Default shall have occurred, no holder of Notes shall exercise rights
pursuant to this paragraph 6B without the written approval of the Required
Holders (to be given or withheld in their sole discretion) and (ii) no more than
two such inspections shall be conducted in any calendar year.

6C. Covenant to Secure Notes Equally. The Company will, if it or any Subsidiary
shall create or assume any Lien upon any of its property or assets, whether now
owned or hereafter acquired, other than Liens permitted by the provisions of
paragraph 7C(l) (unless prior written consent to the creation or assumption
thereof shall have been obtained pursuant to paragraph 12C), make or cause to be
made effective provision whereby the Notes will be secured by such Lien equally
and ratably with any and all other Debt thereby secured, so long as any such
other Debt shall be so secured; provided that the creation and maintenance of
such equal and ratable Lien shall not in any way limit or modify the right of
the holders of the Notes to enforce the provisions of paragraph 7C(1).

6D. Compliance with Laws and Regulations. The Company will, and will cause each
Subsidiary to, be in material compliance with all laws, ordinances or
governmental rules or regulations to which each of them is subject (including,
without limitation, the laws and regulations that are referred to in paragraph
9K, and those relating to equal employment opportunity and employee health and
safety) which are now in effect or may be legally imposed in the future in any
jurisdiction in which the Company and any Subsidiary is doing business other
than those laws and regulations which the Company or such Subsidiary is
contesting in good faith by appropriate proceedings; provided, however, (i) the
Company or such Subsidiary continues to operate any affected business free of
any requirement to escrow or sequester any material amount of such business’
profits or revenues pending resolution of such proceedings, or (ii) any
non-compliance with any law or regulation could not reasonably be expected to
have a Material Adverse Effect.

6E. Patents, Trade Marks and Trade Names. The Company will and will cause each
Subsidiary to continue to own, or hold and maintain in effect, all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the use of, all
copyrights, franchises, licenses, marketing rights, patents, service marks,
trade marks, trade names, and rights in any of the foregoing, as in the
aggregate are necessary for the conduct of its business in the manner in which
such business is being conducted as of the date hereof except where failure to
continue to own or hold such licenses could not reasonably be expected to have a
Material Adverse Effect.

6F. Information Required by Rule 144A. The Company will, upon the request of the
holder of any Note, provide such holder, and any qualified institutional buyer
designated by such holder, such financial and other information as such holder
may reasonably determine to be necessary in order to permit compliance with the
information requirements of Rule 144A under the Securities Act in connection
with the resale of Notes, except at such times as the Company is subject to the
reporting requirements of section 13 or 15(d) of the Exchange Act. For the
purpose of this paragraph 6F, the term “qualified institutional buyer” shall
have the meaning specified in Rule 144A under the Securities Act.

 

14



--------------------------------------------------------------------------------

6G. Payment of Taxes and Other Claims. The Company will, and will cause each of
its Subsidiaries to, file all income tax or similar tax returns required to be
filed in any jurisdiction and to pay and discharge all taxes shown to be due and
payable by the Company or its Subsidiaries on such returns and all other taxes,
assessments, governmental charges, levies, trade accounts payable and claims for
work, labor or materials (all the foregoing being referred to collectively as
“Claims”) payable by any of them, to the extent such Claims have become due and
payable and before they have become delinquent (including, without limitation,
Claims for which sums have become due and payable that have or might become a
Lien on properties or assets of the Company or any Subsidiary); provided, that
neither the Company nor any Subsidiary need pay any Claim if (i) the amount,
applicability or validity thereof is contested by the Company or such Subsidiary
on a timely basis in good faith and in appropriate proceedings, and the Company
or such Subsidiary has established adequate reserves therefor in accordance with
GAAP on its books or (ii) the nonpayment of all such Claims in the aggregate
could not reasonably be expected to have a Material Adverse Effect.

6H. ERISA Compliance. The Company will, and will cause each ERISA Affiliate
controlled by the Company to, at all times:

(i) with respect to each Plan, make timely payments of contributions required to
meet the minimum funding standard set forth in ERISA or the Code with respect
thereto and, with respect to any Multiemployer Plan, make timely payment of
contributions required to be paid thereto as provided by Section 515 of ERISA,
and

(ii) comply with all other provisions of ERISA,

except for such failures to make contributions and failures to comply as could
not reasonably be expected to have a Material Adverse Effect.

6I. Insurance. The Company will, and will cause each of its Subsidiaries to,
maintain, with financially sound and reputable insurers, (i) insurance with
respect to their respective properties and businesses against such casualties
and contingencies, of such types, on such terms and in such amounts (including
deductibles, co-insurance and self-insurance, if adequate reserves are
maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated and (ii) such other insurance coverages as may be required under the
terms of the Collateral Documents.

6J. Maintenance of Properties. The Company will, and will cause each of its
Subsidiaries to, maintain and keep, or cause to be maintained and kept, their
respective properties in good repair, working order and condition (other than
ordinary wear and tear), so that the business carried on in connection therewith
may be properly conducted at all times, provided that this paragraph shall not
(i) prevent the Company or any Subsidiary from discontinuing the operation and
the maintenance of any of its properties if such discontinuance is desirable in
the conduct of its business and the Company has concluded that such
discontinuance could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect or (ii) be interpreted to require the
Company to make Capital Expenditures in respect of maintenance in excess of the
amounts permitted to be spent on Capital Expenditures under the Guaranty
Agreement.

 

15



--------------------------------------------------------------------------------

6K. Corporate Existence, Etc. Subject to paragraph 7C(6), the Company will at
all times preserve and keep its corporate existence in full force and effect.
Subject to paragraphs 7C(4) and 7C(6), the Company will at all times preserve
and keep in full force and effect the corporate existence of each of its
Subsidiaries (unless merged into the Company or a Subsidiary) and all rights and
franchises of the Company and its Subsidiaries unless, in the good faith
judgment of the Company, the termination of or failure to preserve and keep in
full force and effect such corporate existence, right or franchise could not,
individually or in the aggregate, have a Material Adverse Effect.

6L. Books and Records. The Company will, and will cause each of its Subsidiaries
to, maintain proper books of record and account in conformity with GAAP and all
applicable requirements of any Governmental Authority having legal or regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.

6M. Delivery of Deeds of Trust. To the extent that the Company is unable to
satisfy the condition set forth in paragraph 4M(3) hereto on or prior to the
Restructuring Closing Date, the Company will deliver to the Purchasers the Deeds
of Trust, as referenced in such paragraph, as soon as commercially reasonable
but no later than 30 calendar days after the Restructuring Closing Date or by
such later date to which the Required Holders may agree.

PARAGRAPH 7. NEGATIVE COVENANTS.

So long as any Note shall remain unpaid, the Company covenants as follows:

7A. Change of Business. The Company will not change, and will not permit any
Material Subsidiary to change, in any material respect the purpose of its
business or operations from that of owning and operating the St. Louis
Post-Dispatch and other businesses directly or indirectly related thereto.

7B. Limitation on Distributions. Neither the Company nor any Subsidiary will
declare or make, or incur any liability to declare or make, any distributions or
payments in respect of its Equity Interests, except distributions or payments to
the Guarantor, the Company or any Subsidiary of the Company.

7C. Lien, Debt and Other Restrictions. The Company will not, and will not permit
any Subsidiary to:

7C(1). Liens. Directly or indirectly, create, assume or suffer to exist (upon
the happening of a contingency or otherwise) any Lien on or with respect to any
of its property or assets, whether now owned or hereafter acquired, or any
income or profits therefrom, or assign or otherwise convey the right to receive
income or profits (whether or not provision is made for the equal and ratable
securing of the Notes in accordance with the provisions of paragraph 6C),
except:

(i) mechanics’, workmen’s, repairmen’s, warehousemen’s, carriers’ or other like
Liens arising or incurred in the ordinary course of business for amounts which
are not delinquent or are being actively contested in good faith by appropriate
proceedings;

 

16



--------------------------------------------------------------------------------

(ii) with respect to real property, (a) easements, quasi-easements, licenses,
covenants, rights-of-way and other similar restrictions, including any other
agreements, conditions, restrictions or other matters which would be shown by a
current title report or other similar report or listing, (b) any conditions that
would be shown by a current survey or physical inspection and (c) zoning,
building and other similar restrictions;

(iii) Liens for taxes or assessments or other governmental charges or levies not
yet due or which are being actively contested in good faith by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Company or its Subsidiaries, as the case may be, in accordance with
GAAP;

(iv) Liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to the Company or another Subsidiary;

(v) to the extent the Debt secured thereby is permitted under clause (vi) of
paragraph 7C(2), (a) Liens securing Capitalized Lease Obligations of the Company
or its Subsidiaries, (b) Liens securing other Debt of the Company or its
Subsidiaries to finance the purchase price or cost of property acquired,
constructed or improved by the Company or any Subsidiary after the Restructuring
Closing Date (including, without limitation, pursuant to purchase price
conditional sales contracts) or (c) Liens existing on any property of any Person
at the time it becomes a Subsidiary, or existing prior to the time of
acquisition upon any property acquired by the Company or any Subsidiary through
purchase, merger, or consolidation or otherwise, whether or not assumed by the
Company or such Subsidiary, provided that any such Lien shall not encumber any
other property of the Company or such Subsidiary;

(vi) any Liens renewing, extending or refunding any Lien permitted by clause
(v) above, provided that the principal amount secured is not increased and the
Lien is not extended to other property;

(vii) Liens consisting of financing statements filed under the Uniform
Commercial Code of any jurisdiction solely for precautionary or notice purposes
with respect to equipment leases;

(viii) other Liens which were not incurred in connection with the borrowing of
money or the obtaining of advances or credit, and which do not in the aggregate
materially impair the use of such property and assets in the operation of the
business of the Company and its Subsidiaries, or materially detract from the
value of such property or assets for the purpose of the business of the Company
and its Subsidiaries, taken as a whole;

(ix) Liens in favor of the Collateral Agent to secure the Secured Obligations;
and

(x) Liens (other than Liens on the Excluded TNI Assets) securing Debt permitted
by paragraph 7C(2)(iii) hereof, provided that such Liens are subject to the
terms of the Intercreditor Agreement.

 

17



--------------------------------------------------------------------------------

7C(2). Debt. Create, incur, assume, guarantee or in any way become liable for
any Debt except:

(i) Debt represented by the Transaction Documents;

(ii) Debt or indebtedness of the Company owing to the Guarantor or any of its
Subsidiaries that are Credit Parties or Debt or indebtedness owing by any Credit
Party to another Credit Party; provided that such Debt is unsecured;

(iii) Debt in respect of any guarantee by the Credit Parties of Debt of Lee
under and in respect of the Second Lien Loan Agreement (or any Permitted
Refinancing Debt in respect of the Second Lien Loan Agreement), so long as
(a) the Intercreditor Agreement is in full force and effect, and (ii) the
aggregate principal amount of the Debt which is guaranteed by any Credit Party
in respect of the Second Lien Loan Agreement (or any Permitted Refinancing Debt
in respect thereof) shall not exceed $175,000,000;

(iv) Debt or indebtedness of the Company or any of its Subsidiaries permitted
under paragraph 7C(3);

(v) Debt of the Company and its Subsidiaries consisting of trade payables
incurred in the ordinary course of business;

(vi) (a) Debt of the Company and its Subsidiaries constituting Capitalized Lease
Obligations, (b) other Debt of the Company or its Subsidiaries to finance the
purchase price or cost of property acquired, constructed or improved by the
Company or any Subsidiary after the Restructuring Closing Date, or (c) Debt
secured by Liens existing on any property of any Person at the time it becomes a
Subsidiary, or existing prior to the time of acquisition upon any property
acquired by the Company or any Subsidiary through purchase, merger, or
consolidation or otherwise, and assumed by the Company or such Subsidiary, in
each case to the extent such Liens are permitted under clause (v) of paragraph
7C(1), provided that the aggregate principal amount of all such Debt described
in subclauses (a), (b) and (c) of this clause (vi) at any time outstanding shall
not exceed $5,000,000;

(vii) Debt or indebtedness secured by Liens permitted under clauses (iv) and
(vi) of paragraph 7C(1) (provided, in the case of Liens permitted under clause
(vi) of paragraph 7C(1) that renew, extend or refund any Lien permitted under
clause (v) of paragraph 7C(1), that such Liens shall be permitted only to the
extent the Debt or indebtedness secured thereby is permitted under clause
(vi) of this paragraph 7C(2));

(viii) unsecured Debt in respect of the reimbursement obligations of letters of
credit issued or in respect of worker’s compensation arrangements not to exceed
$5,000,000 outstanding at any time; and

(ix) unsecured Debt (other than the Debt permitted by paragraph 7C(2)(iii)
hereof) which is subordinated to the Secured Obligations on terms and conditions
satisfactory to the Required Holders.

 

18



--------------------------------------------------------------------------------

7C(3). Loans, Advances and Investments. Make, or permit to remain outstanding,
any loan or advance to, or own, purchase or acquire any stock, obligations or
securities of, or any interest in, or make any capital contribution to, any
Person, except that the Company or any Subsidiary may:

(i) [reserved];

(ii) make or permit to remain outstanding any loans, advances or capital
contributions from any Credit Party to another Credit Party;

(iii) own, purchase or acquire stock, obligations or securities of or other
equity interests in a Subsidiary or a Person which immediately after such
purchase or acquisition will be a Subsidiary;

(iv) make and permit to remain outstanding investments in notes receivable or
other consideration to the extent permitted by paragraph 7C(4) but only to the
extent that the aggregate uncollected amount of all such notes receivable and
other consideration, together with all such notes receivable and other
consideration of the Guarantor and its Subsidiaries, would be permitted under
clause (iv) of Section 5.4 of the Guaranty Agreement;

(v) make and permit to remain outstanding loans, advances and other investments
received in settlement of debts (created in the ordinary course of business)
owing to the Company or any Subsidiary;

(vi) own, purchase or acquire commercial paper issued by any corporation or
bankers’ acceptances issued by any member bank of the Federal Reserve System, in
either case, maturing within one year of the date of purchase and rated, by at
least two of S&P, Moody’s and Fitch Investors Service, Inc., “A-1”, “P-1” and
“F-1”, respectively, and payable in the United States in United States dollars;

(vii) own, purchase or acquire certificates of deposit in any member bank of the
Federal Reserve System having, or which is the principal banking subsidiary of a
bank holding company having, a long-term unsecured debt rating of at least “A”
or the equivalent thereof from S&P or “A2” or the equivalent thereof from
Moody’s, all due within one year from the date of original issue thereof and
payable in the United States in United States dollars;

(viii) own, purchase or acquire repurchase agreements of any member bank of the
Federal Reserve System having, or which is the principal banking subsidiary of a
bank holding company having, a long-term unsecured debt rating of at least “A”
or the equivalent thereof from S&P or “A2” or the equivalent thereof from
Moody’s, for terms of less than one year in respect of commercial paper and
certificates of deposit referred to in the foregoing clauses (vi) and (vii) and
obligations referred to in clause (ix) and (x) below;

(ix) own, purchase or acquire obligations of the United States government or any
agency thereof;

 

19



--------------------------------------------------------------------------------

(x) own, purchase or acquire obligations guaranteed by the United States
government or any agency thereof;

(xi) own, purchase or acquire investments in stocks of investment companies
registered under the Investment Company Act of 1940 which invest primarily in
obligations of the type described in clauses (vi), (vii), (viii), (ix) or
(x) above, provided that any such investment company shall have an aggregate net
asset value of not less than $500,000,000;

(xii) own, purchase or acquire investments in money market funds that are
classified as current assets in accordance with GAAP, and that are rated “AAAm”
or the equivalent by S&P, Moody’s or Fitch Investors Service, Inc., which funds
are managed by either (a) Persons having capital and surplus, or net worth, in
excess of $500,000,000 or (b) any Person that is a direct or indirect subsidiary
of a Person described in the foregoing clause (a);

(xiii) own, purchase or acquire (a) asset-backed securities, mortgage-backed
securities and collateralized mortgage obligations issued by any entity and
rated at least Aa3 by Moody’s or AA- by S&P and (b) notes and bonds issued by
any domestic corporate issuer and rated at least A3 by Moody’s or A- by S&P;

(xiv) endorse negotiable instruments for collection in the ordinary course of
business;

(xv) make or permit to remain outstanding travel and other like advances to
officers and employees in the ordinary course of business;

(xvi) make or permit to remain outstanding investments in demand deposit
accounts maintained by the Company or any Subsidiary in the ordinary course of
its business;

(xvii) make or permit to remain outstanding investments consisting of Eurodollar
time deposits, maturing within three months after the making thereof, with any
branch of a United States commercial bank having capital and surplus of not less
than $1 billion in the aggregate;

(xviii) make or permit to remain outstanding investments in municipal
obligations having a rating of “Aaa” by Moody’s, or “AAA” by S&P;

(xix) own, purchase or acquire investments in commingled funds/portfolios that
invest primarily in U.S. dollar denominated obligations, with a weighted average
portfolio maturity of 120 days or less, and rated “AAA” or the equivalent, by at
least two of S&P, Moody’s and Fitch Investors Service, Inc., which funds are
managed by either (a) Persons having capital and surplus, or net worth, in
excess of $500,000,000 or (b) any Person that is a direct or indirect subsidiary
of a Person described in the foregoing clause (a);

 

20



--------------------------------------------------------------------------------

(xx) make or permit to be made payments in connection with the redemption by the
Company of the “phantom equity interests” held by Herald referred to in clause
(iii) of the definition of “Change of Control” with common stock of Lee or cash
contributed by Lee to the Company for purposes of making such payment (it being
understood that any such cash contributed by Lee shall reduce the Lee Payable
(as defined in the Guaranty Agreement) by an amount equal to such cash
contribution); and

(xxi) make or permit to remain outstanding any other loan or advance to, or own,
purchase or acquire any other stock, obligations or securities of, or any other
interest in, or make any other capital contribution to any Person, provided that
the aggregate amount thereof, together with the aggregate amount of all such
loans, advances and investments of the Guarantor and its Subsidiaries, would be
permitted under Section 5.4 of the Guaranty Agreement.

7C(4). Asset Sales. Engage in any Asset Sale (i) if the aggregate amount of
Asset Sale Proceeds in respect of any one transaction or series of related
transactions would be equal to or less than $1,000,000 unless at least 75% of
such Asset Sale Proceeds consist of cash or (ii) if the aggregate amount of
Asset Sale Proceeds in respect of any one transaction or series of related
transactions would be more than $1,000,000 unless such Asset Sale Proceeds
consist only of cash and the Required Holders have given their prior written
consent thereto; provided, however, that notwithstanding the foregoing, no Asset
Sale shall involve the sale of any Equity Interests in Star Publishing or the
Equity Interests of TNI Partners held by Star Publishing.

7C(5). Sale and Lease-Back. Enter into any arrangement with any lender or
investor or under which such lender or investor is a party, providing for the
leasing or other similar arrangement by the Company or any Subsidiary of real or
personal property used by the Company or any Subsidiary in the operations of the
Company or any Subsidiary, which has been or is sold or transferred by the
Company or any Subsidiary to such lender or investor or to any Person to whom
funds have been or are to be advanced by such lender or investor on the security
of such rental obligations of the Company or such Subsidiary.

7C(6). Merger. Merge or consolidate with any other Person, except that any
Subsidiary may merge or consolidate with the Company (provided that the Company
shall be the continuing or surviving Person) or any one or more other
Subsidiaries; provided that nothing in this paragraph 7C(6) shall restrict the
ability of any Subsidiary which is not a Material Subsidiary to merge or
consolidate with any Person (so long as in connection with any such merger with
a Person which is not the Company, the Guarantor or another Subsidiary, the
Company or a Subsidiary shall have received only cash consideration for such
merger).

7C(7). Transactions With Affiliates. Directly or indirectly enter into or be a
party to any transaction or arrangement, including, without limitation, the
purchase, sale, exchange or use of any property or asset, or any interest
therein, whether real, personal or mixed, or tangible or intangible, or the
rendering of any service, with any Company Affiliate, except (i) transactions in
the ordinary course of and pursuant to the reasonable requirements of the
Company’s and each Subsidiary’s business, as the case may be, and upon fair and
reasonable terms that are no less favorable to the Company and its Subsidiaries,
as the case may be, than those which might be obtained in an arm’s length
transaction with a Person not a Company Affiliate, (ii) transactions

 

21



--------------------------------------------------------------------------------

specifically permitted by Section 5.8(ii) of the Guaranty Agreement,
(iii) transactions involving the allocation of costs and expenses among the
Guarantor and its Subsidiaries (including the Company and its Subsidiaries) in
respect of insurance, technical support, compensation and benefits, overhead
allocation and other similar administrative costs and expenses, and (iv) payment
by the Company of its Allocable Share of the Lee/Pulitzer Restructuring Costs.
For avoidance of doubt, the reference in this paragraph 7C(7) to transactions
with “any Company Affiliate” shall be understood to exclude both
(i) transactions between the Company and any Subsidiary and (ii) transactions
between a Subsidiary of the Company and any other Subsidiary of the Company.

7C(8). Issuance or Sale of Stock of Subsidiaries. Issue, sell or otherwise
dispose of, or part with control of, any shares of stock of or other equity
interests in any Subsidiary (other than a Subsidiary which is not a Material
Subsidiary), except to the Company or another Subsidiary.

7C(9). Sale or Discount of Receivables. Sell with recourse, discount (other than
to the extent of finance and interest charges included therein) or otherwise
sell for less than face value thereof, any of its notes or accounts receivable,
except notes or accounts receivable of the Company or its Subsidiaries the
collection of which is doubtful in accordance with GAAP.

7D. Limitation on Certain Restrictive Agreements. The Company will not and will
not permit any of its Subsidiaries to enter into or suffer to exist any
contractual obligation, other than this Agreement, which in any way restricts
the ability of the Company or any of its Subsidiaries to (a) create, incur,
assume or suffer to exist any Lien upon any of its property, assets or revenues,
(b) make any payments in respect of the Notes required under this Agreement,
(c) make any dividends or distributions or (d) transfer any of its property or
assets to the Company or a Subsidiary of the Company except for any such
restrictions set forth in the Credit Agreement and the Second Lien Loan
Agreement or in any documents, instruments or agreements evidencing any
Permitted Refinancing Debt thereof, as applicable, in each case, as in effect on
the date hereof, or, with respect to any Permitted Refinancing Debt, on the date
of the incurrence or issuance thereof.

7E. Terrorism Sanctions Regulations. The Company will not and will not permit
any Controlled Entity to (a) become a Blocked Person or (b) have any investments
in or engage in any dealings or transactions with any Blocked Person if such
investments, dealings or transactions would cause any holder of a Note to be in
violation of any laws or regulations that are applicable to such holder.

PARAGRAPH 8. EVENTS OF DEFAULT.

8A. Acceleration. If any of the following events shall occur and be continuing
for any reason whatsoever (and whether such occurrence shall be voluntary or
involuntary or come about or be effected by operation of law or otherwise):

(i) the Company defaults in the payment of any principal of or Yield-Maintenance
Amount payable with respect to any Note when the same shall become due, either
by the terms thereof or otherwise as herein provided; or

 

22



--------------------------------------------------------------------------------

(ii) the Company defaults in the payment of any interest on any Note or any
other amounts due under the Transaction Documents for more than 5 Business Days
after the date due; or

(iii) any representation or warranty made by the Company in any of the
Transaction Documents or in any writing furnished in connection with or pursuant
to any of the Transaction Documents shall be false in any material respect on
the date as of which made; or

(iv) the Company fails to perform or observe any covenant or agreement contained
in paragraph 7; or

(v) the Company fails to perform or observe any other agreement, term or
condition contained herein (other than those referred to in clauses (i), (ii) or
(iv)) and such failure shall not be remedied within 30 days after any
Responsible Officer of the Company obtains actual knowledge thereof; or

(vi) the Company or any Material Subsidiary makes an assignment for the benefit
of creditors or is generally not able to pay its debts as such debts become due;
or

(vii) any decree, judgment, or order for relief in respect of the Company or any
Material Subsidiary is entered under any bankruptcy, reorganization, compromise,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law, whether now or hereafter in effect (herein called the “Bankruptcy
Law”), of any jurisdiction; or

(viii) the Company or any Material Subsidiary petitions or applies to any
tribunal for, or consents to, the appointment of, or taking possession by, a
trustee, receiver, custodian, liquidator or similar official of the Company or
any Material Subsidiary, or of any substantial part of the assets of the Company
or any Material Subsidiary, or commences a voluntary case under the Bankruptcy
Law of the United States or any proceedings (other than proceedings for the
voluntary liquidation and dissolution of a Material Subsidiary) relating to the
Company or any Material Subsidiary under the Bankruptcy Law of any other
jurisdiction; or

(ix) any such petition or application is filed, or any such proceedings are
commenced, against the Company or any Material Subsidiary and the Company or
such Material Subsidiary by any act indicates its approval thereof, consent
thereto or acquiescence therein, or an order, judgment or decree is entered
appointing any such trustee, receiver, custodian, liquidator or similar
official, or approving the petition in any such proceedings, and such order,
judgment or decree remains unstayed and in effect for more than 60 days; or

(x) any order, judgment or decree is entered in any proceedings against the
Company or any Material Subsidiary decreeing the dissolution of the Company or
such Material Subsidiary and such order, judgment or decree remains unstayed and
in effect for more than 60 days; or

 

23



--------------------------------------------------------------------------------

(xi) one or more final judgments in an aggregate amount in excess of $10,000,000
is rendered against the Guarantor, the Company or any of their respective
Subsidiaries and, within 60 days after entry thereof, any such judgment is not
discharged or execution thereof stayed pending appeal, or within 60 days after
the expiration of any such stay, such judgment is not discharged; or

(xii) (a) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is requested or granted under section 412
of the Code, (b) a notice of intent to terminate any Plan in a distress
termination (within the meaning of ERISA section 4041(c)) shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of such proceedings, (c) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $76,000,000, (d) the Company or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (e) the Company or any ERISA
Affiliate is assessed liability for a partial or complete withdrawal from any
Multiemployer Plan, or (f) the Company or any Subsidiary establishes or amends
any employee welfare benefit plan that provides post-employment welfare benefits
in a manner that would increase the liability of the Company or any Subsidiary
thereunder; and any such event or events described in clauses (a) through
(f) above, either individually or together with any other such event or events,
could reasonably be expected to have a Material Adverse Effect; or

(xiii) any provision of the Guaranty Agreement shall for any reason cease to be
valid and binding on the Guarantor or the Guarantor shall so assert in writing
or any of the Transaction Documents shall cease for any reason to be in full
force and effect, or any party thereto shall purport to disavow its obligations
thereunder, claim that it does not have any further obligation thereunder or
contest the validity or enforceability thereof; or

(xiv) a Guaranty Event of Default shall have occurred and be continuing (it
being understood that no Guaranty Event of Default shall exist or arise as a
result of non-compliance with Section 5.1(i) or Section 5.1(iii) of the Guaranty
Agreement prior to the occurrence of the earlier of (a) an election of the
Guarantor pursuant to the first sentence after clause (iii) of Section 5.1 and
(b) the expiration of the 45 day period referred to in such sentence, so long as
an election as to the maximum amount permissible under such first sentence would
be sufficient to cure such non-compliance); or

(xv) any Collateral Document shall cease for any reason (other than pursuant to
the terms thereof) to create a valid Lien in the collateral purported to be
covered thereby or such Lien shall for any reason cease to be a perfected and
first priority Lien (subject only to Liens permitted by paragraph 7C(1)), and,
in the case of any failure of the validity, perfection or priority of any such
Lien which results from the actions or inaction of the Collateral Agent, such
failure shall continue for a period of 30 days from the

 

24



--------------------------------------------------------------------------------

earlier of (i) the date on which written notice of such failure is provided to
the Company from any Purchaser or the Collateral Agent or (ii) actual knowledge
of such failure by any Credit Party; or

(xvi) (a) Lee or any of its Subsidiaries shall (1) default in any payment of any
Debt (other than the Note Obligations) beyond the period of grace, if any,
provided in an instrument or agreement under which such Debt was created or
(2) default in the observance or performance of any agreement or condition
relating to any Debt (other than the Note Obligations) or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such Debt (or a
trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Debt to become due
(and/or, in the case of an Interest Rate Protection Agreement or Other Hedging
Agreement, to be terminated) prior to its stated maturity, or (b) any Debt
(other than the Note Obligations) of Lee or any of its Subsidiaries shall be
declared to be (or shall become) due and payable (and/or, in the case of an
Interest Rate Protection Agreement or Other Hedging Agreement, to be
terminated), or required to be prepaid (and/or terminated, as the case may be)
other than by a regularly scheduled required prepayment, prior to the stated
maturity thereof, provided that it shall not be a Default or an Event of Default
under this clause (xvi) unless the aggregate principal amount of all Debt as
described in the preceding clauses (a) and (b) is at least $10,750,000 or unless
such Debt is in respect of the Credit Agreement or the Second Lien Loan
Agreement or any Permitted Refinancing Debt or any Additional Permitted
Indebtedness (as defined in the Second Lien Loan Agreement); provided, however,
that with respect to any breach or default under Sections 10.08 or 10.09 of the
Credit Agreement (as in effect on the date hereof) or any successor provisions
or analogous financial covenants in any documentation relating to any Permitted
Refinancing Debt, such breach or default shall only constitute an Event of
Default under this clause (xvi) if such breach or default occurs and is not
cured or waived within 30 days after the occurrence of such breach or default;
or

(xvii) Lee or any Material Lee Subsidiary shall commence a voluntary case
concerning itself under any Bankruptcy Law; or an involuntary case is commenced
against Lee or any Material Lee Subsidiary, and the petition is not controverted
within 15 days, or is not dismissed within 60 days after the filing thereof; or
a custodian (as defined under Title 11 of the United States Code) is appointed
for, or takes charge of, all or substantially all of the property of Lee or any
Material Lee Subsidiary, to operate all or any substantial portion of the
business of Lee or any Material Lee Subsidiary; or Lee or any Material Lee
Subsidiary commences any other proceeding under any Bankruptcy Law relating to
Lee or any Material Lee Subsidiary, or there is commenced against Lee or any
Material Lee Subsidiary any such proceeding which remains undismissed for a
period of 60 days after the filing thereof; or Lee or any Material Lee
Subsidiary is adjudicated insolvent or bankrupt; or any order for relief or
other order approving any such case or proceeding is entered; or Lee or any
Material Lee Subsidiary makes a general assignment for the benefit of creditors;
or any action is taken by Lee or any Material Lee Subsidiary for the purpose of
effecting any of the foregoing; or

 

25



--------------------------------------------------------------------------------

(xviii) any Credit Party shall fail to perform or observe any other agreement,
term or condition contained in any Transaction Document to which it is a party
(other than this Agreement, the Notes or the Guaranty Agreement) and such
failure shall not be remedied within thirty (30) days after any Responsible
Officer obtains knowledge thereof; or

(xix) any Lee Company shall be a party to any agreement that restricts the
Guarantor or any of its Subsidiaries from compliance in full with all provisions
of all Transaction Documents; or

(xx) with respect to any Fiscal Year ending after September 25, 2011, the Lee
Companies shall fail to contribute to any qualified or non-qualified pension,
retirement or similar employee compensation plans of the Guarantor and its
Subsidiaries (including, without limitation, split-dollar insurance policies) an
amount equal to the lesser of (a) $2,000,000 or (b) that amount necessary to
meet minimum funding requirements of the Guarantor and its Subsidiaries with
respect to any such plan for such Fiscal Year in accordance with applicable laws
and regulations and consistent with the Guarantor’s past practices; or

(xxi) Lee or any of its Subsidiaries shall enter into an amendment or
modification to (a) the Credit Agreement, any guaranty, security agreement or
other document relating thereto or any indenture, purchase agreement, loan
agreement, security agreement or other agreement or instrument relating to any
Permitted Refinancing Debt in respect of the Credit Agreement, or (b) any Second
Lien Debt Document or any indenture, purchase agreement, loan agreement,
security agreement or other agreement or instrument relating to any Permitted
Refinancing Debt in respect of the Second Lien Loan Agreement, in each case
without the prior written consent of the Required Holders except, an amendment
or modification which could not reasonably be expected to be adverse to the
holders of Notes in any material respect; or

(xxii) (a) any payment or demand for payment (satisfying the requirements for
the making of such demand for payment) is made under any guarantee executed by
any Credit Party in respect of the Second Lien Loan Agreement or any indenture,
purchase agreement, loan agreement, security agreement or other agreement or
instrument relating to any Permitted Refinancing Debt in respect of the Second
Lien Loan Agreement, or (b) the Liens securing Debt under or in respect of the
Second Lien Debt Documents (or any Permitted Refinancing Debt in respect
thereof) shall cease, for any reason, to be validly subordinated to the Liens
securing the Note Obligations as provided in the Intercreditor Agreement or the
Intercreditor Agreement or any provision thereof shall cease to be in full force
or effect, or the Guarantor, any Subsidiary of the Company or any Person acting
for or on behalf of the Guarantor or any Subsidiary of the Guarantor shall deny
or disaffirm the Guarantor’s or such Subsidiary’s obligations under the
Intercreditor Agreement or the Guarantor or any of its Subsidiaries shall
default in the due performance or observance of any material term, covenant or
agreement on its part to be performed or observed pursuant to the Intercreditor
Agreement.

then (A) if such event is an Event of Default specified in clause (i) or (ii) of
this paragraph 8A, the holder of any Note (other than the Company or any of its
Subsidiaries or any Company

 

26



--------------------------------------------------------------------------------

Affiliate) may at its option during the continuance of such Event of Default, by
notice in writing to the Company, declare such Note to be, and such Note shall
thereupon be and become, immediately due and payable at par, together with
interest accrued thereon and together with any Yield-Maintenance Amount with
respect thereto and any other fees or amounts owing to such holder under the
Transaction Documents, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Company, (B) if such event is an
Event of Default specified in clause (vii), (viii) or (ix) of this paragraph 8A
with respect to the Company, all of the Notes at the time outstanding shall
automatically become immediately due and payable, together with interest accrued
thereon and the Yield-Maintenance Amount, if any, with respect to each Note and
any other fees or amounts then owing under the Transaction Documents, without
presentment, demand, protest or notice of any kind, all of which are hereby
waived by the Company, and (C) with respect to any event constituting an Event
of Default (including an event described in clause (A) above), the holder or
holders of at least 66 2/3% of the aggregate principal amount of Notes then
outstanding may at its or their option, by notice in writing to the Company,
declare all of the Notes to be, and all of the Notes shall thereupon be and
become, immediately due and payable together with interest accrued thereon and
together with the Yield-Maintenance Amount, if any, with respect to each Note
and any other fees or amounts then owing under the Transaction Documents,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Company.

The Company acknowledges, and the parties hereto agree, that each holder of a
Note has the right to maintain its investment in the Notes free from repayment
by the Company (except as herein specifically provided for) and that the
provision for payment of the Yield-Maintenance Amount by the Company in the
event that the Notes are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.

8B. Rescission of Acceleration. At any time after any or all of the Notes shall
have been declared immediately due and payable pursuant to paragraph 8A, the
holder or holders of at least 66 2/3% of the aggregate principal amount of Notes
then outstanding may, by notice in writing to the Company, rescind and annul
such declaration and its consequences if (i) the Company shall have paid all
overdue interest on the Notes, the principal of the Notes which has become due
otherwise than by reason of such declaration, and interest on such overdue
interest and overdue principal at the rate specified in the Notes, (ii) the
Company shall not have paid any amounts which have become due solely by reason
of such declaration, (iii) all Events of Default and Defaults, other than
non-payment of amounts which have become due solely by reason of such
declaration, shall have been cured or waived pursuant to paragraph 12C, and
(iv) no judgment or decree shall have been entered for the payment of any
amounts due pursuant to the Notes or this Agreement. No such rescission or
annulment shall extend to or affect any subsequent Event of Default or Default
or impair any right arising therefrom.

8C. Notice of Acceleration or Rescission. Whenever any Note shall be declared
immediately due and payable pursuant to paragraph 8A or any such declaration
shall be rescinded and annulled pursuant to paragraph 8B, the Company shall
forthwith give written notice thereof to the holder of each Note at the time
outstanding.

 

27



--------------------------------------------------------------------------------

8D. Other Remedies. If any Event of Default or Default shall occur and be
continuing, the holder of any Note may proceed to protect and enforce its rights
(or instruct the Collateral Agent to act, as the case may be) under this
Agreement, such Note and the other Transaction Documents by exercising such
remedies as are available to such holder in respect thereof under applicable
law, either by suit in equity or by action at law, or both, whether for specific
performance of any covenant or other agreement contained in this Agreement or in
any other Transaction Document or in aid of the exercise of any power granted in
this Agreement or in any other Transaction Document. No remedy conferred in this
Agreement or in any other Transaction Document upon the holder of any Note is
intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and shall be in addition to every other remedy conferred
herein or now or hereafter existing at law or in equity or by statute or
otherwise.

PARAGRAPH 9. REPRESENTATIONS, COVENANTS AND WARRANTIES.

The Company represents, covenants and warrants to each Purchaser as follows:

9A. Organization and Qualification; Due Authorization. The Company is a limited
liability company duly organized and existing in good standing under the laws of
the State of Delaware. Each Material Subsidiary is duly organized and existing
in good standing under the laws of the jurisdiction in which it is incorporated
or otherwise organized. The Company has and each Material Subsidiary has the
limited liability company or corporate power, as applicable, to own its
respective property and to carry on its respective business as now being
conducted, and the Company is and each Material Subsidiary is duly qualified as
a foreign limited liability company or foreign corporation, as applicable, to do
business and in good standing in every jurisdiction in which the nature of the
respective business conducted or property owned by it makes such qualification
necessary, except where the failure to so qualify would not have a Material
Adverse Effect. Each of the Company and the Subsidiaries has the limited
liability company power and authority to execute and deliver this Agreement, the
Notes and each of the other Transaction Documents to which it is a party and to
perform the provisions hereof and thereof. The execution, delivery and
performance by the Company of this Agreement and the Notes have been duly
authorized by all necessary limited liability company action, and this Agreement
constitutes, and upon execution and delivery thereof, each Note and each other
Transaction Document to which any Credit Party is a party will constitute, a
legal, valid and binding obligation of such Credit Party enforceable against
such Credit Party in accordance with its terms, except as such enforceability
may be limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

9B. Material Adverse Change. Since September 25, 2011, nothing has occurred that
has had, or could reasonably be expected to have, a Material Adverse Effect (it
being understood that the filing of the voluntary petitions by the Debtors under
Chapter 11 of the Bankruptcy Code on the Petition Date shall not, in and of
itself, be deemed to have had or, reasonably be expected to have, a Material
Adverse Effect).

9C. Litigation; Observance of Agreements, Statutes and Orders.

 

28



--------------------------------------------------------------------------------

(i) Except as set forth in Schedule 9C (it being understood that disclosure on
Schedule 9C is not a representation that the matter to which the disclosure
relates is expected to have a Material Adverse Effect), there are no actions,
suits, investigations or proceedings pending or, to the knowledge of the
Company, threatened against or affecting the Company or any Subsidiary or any
property of the Company or any Subsidiary in any court or before any arbitrator
of any kind or before or by any Governmental Authority that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

(ii) Neither the Company nor any Subsidiary is (a) in default under any term of
any agreement or instrument to which it is a party or by which it is bound,
(b) in violation of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority or (c) in violation of any applicable law,
ordinance, rule or regulation of any Governmental Authority (including, without
limitation, Environmental Laws, the USA Patriot Act or any of the other laws and
regulations that are referred to in paragraph 9K), which default or violation,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

9D. Outstanding Debt.

(i) Except as described therein, Schedule 9D sets forth a complete and correct
list of all outstanding Debt of the Company and its Subsidiaries as of
September 25, 2011 (including a description of the obligors and obligees,
principal amount outstanding and collateral therefor, if any, and guaranty
thereof, if any), since which date there has been no material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Debt of the Company or its Subsidiaries. Neither the Company nor any
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Debt of the Company or such
Subsidiary and no event or condition exists with respect to any Debt of the
Company or any Subsidiary that would permit (or that with notice or the lapse of
time, or both, would permit) one or more Persons to cause such Debt to become
due and payable before its stated maturity or before its regularly scheduled
dates of payment.

(ii) Except as disclosed in Schedule 9D, neither the Company nor any Subsidiary
has agreed or consented to cause or permit in the future (upon the happening of
a contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien not permitted by paragraph 7C(1).

9E. Title to Properties. The Company has and each of its Material Subsidiaries
has good and marketable title to its respective real properties (other than
properties which it leases) and good title to all of its other respective
properties and assets, subject to no Lien of any kind except Liens permitted by
paragraph 7C(l). All leases necessary in any material respect for the conduct of
the respective businesses of the Company and its Subsidiaries are valid and
subsisting and are in full force and effect.

9F. Conflicting Agreements and Other Matters. Neither the Company nor any of its
Subsidiaries is a party to any contract or agreement or subject to any charter
or other limited

 

29



--------------------------------------------------------------------------------

liability company or corporate restriction which materially and adversely
affects the business, property or assets, or financial condition of the Company
and its Subsidiaries, taken as a whole. Neither the execution nor delivery of
this Agreement or the Notes, nor the issuance of the Notes, nor fulfillment of
nor compliance with the terms and provisions hereof and of the Notes and the
other Transaction Documents will conflict with, or result in a breach of the
terms, conditions or provisions of, or constitute a default under, or result in
any violation of, or result in the creation of any Lien upon any of the
properties or assets of the Company or any of its Subsidiaries pursuant to, the
limited liability company agreement, charter, by-laws or other organizational
documents of the Company or any of its Subsidiaries, any award of any arbitrator
or any agreement (including any agreement with members or stockholders),
instrument, order, judgment, decree, statute, law, rule or regulation to which
the Company or any of its Subsidiaries is subject, except to the extent any such
conflict, breach, defaults, violation or creation of a Lien could not reasonably
be expected to have a Material Adverse Effect. Except as set forth in the
Limited Liability Company Agreement (as in effect on the date hereof) and as set
forth on Schedule 9F, neither the Company nor any of its Subsidiaries is a party
to, or otherwise subject to any provision contained in, any instrument
evidencing indebtedness of the Company or such Subsidiary, any agreement
relating thereto or any other contract or agreement (including its limited
liability company agreement, charter or other organizational documents) which
limits the amount of, or otherwise imposes restrictions on the incurring of,
Debt of the Company of the type evidenced by the Notes.

9G. Margin Stock. Neither the Company nor any Subsidiary owns or has any present
intention of acquiring any “margin stock” as defined in Regulation U (12 CFR
Part 221) of the Board of Governors of the Federal Reserve System (“margin
stock”). Neither the Company nor any agent acting on its behalf has taken or
will take any action which might cause this Agreement or the Notes to violate
Regulation U, Regulation T or any other regulation of the Board of Governors of
the Federal Reserve System or to violate the Exchange Act, in each case as in
effect now or as the same may hereafter be in effect.

9H. ERISA. Except as stated in Schedule 9H (it being understood that disclosure
on Schedule 9H is not a representation that the matter to which the disclosure
relates is expected to have a Material Adverse Effect),

(i) the Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability (including actual or contingent withdrawal liability
under section 4201 or 4204 of ERISA in respect of Multiemployer Plans) pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans (as defined in section 3 of ERISA), and no
event, transaction or condition has occurred or exists that could reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to section 430(k) of the Code or to any
such penalty or excise tax provisions under the Code or Federal law or section
4068 of ERISA or by

 

30



--------------------------------------------------------------------------------

the granting of a security interest in connection with the amendment of a Plan,
other than such liabilities or Liens as would not be individually or in the
aggregate material.

(ii) The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), as reflected in the September 25, 2011
actuarial valuation report of the Plans per GAAP and determined as of
September 25, 2011 on the basis of the actuarial assumptions specified for
accounting purposes in such report, did not exceed the aggregate current value
of the assets of such Plan allocable to such benefit liabilities by more than
$38,000,000 in the case of any single Plan and by more than $72,000,000 in the
aggregate for all Plans. The term “benefit liabilities” has the meaning
specified in section 4001 of ERISA and the terms “current value” and “present
value” have the meaning specified in section 3 of ERISA.

(iii) The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended Fiscal Year in accordance with
Financial Accounting Standards Board Accounting Standards Codification 715-60,
without regard to liabilities attributable to continuation coverage mandated by
section 4980B of the Code) of the Company and its Subsidiaries is not material.

(iv) The execution and delivery of this Agreement and the issuance of the Notes
hereunder will not involve any transaction that is subject to the prohibitions
of section 406 of ERISA or in connection with which a tax could be imposed
pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by the
Company to each Purchaser in the first sentence of this clause (v) of paragraph
9H is made in reliance upon and subject to the accuracy of such Purchaser’s
representation in paragraph 10B as to the sources of the funds used to acquire
the Prepetition Notes held by such Purchaser on the Petition Date.

9I. Governmental Authorizations, Etc. No consent, approval or authorization of,
or registration, filing or declaration with, any Governmental Authority is
required in connection with the execution, delivery or performance by the Credit
Parties of this Agreement, the Notes or any other Transaction Document which has
not been obtained or made on or prior to the Restructuring Closing Date.

9J. Disclosure. All factual information (taken as a whole) theretofore furnished
by or on behalf of Lee and its Subsidiaries in writing to the Purchasers
(including, without limitation, all information contained in the Transaction
Documents, the Plan of Reorganization and the Disclosure Statement) for purposes
of or in connection with this Agreement, the other Transaction Documents or any
transaction contemplated herein or therein is true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided, it being
understood and agreed that for purposes of this paragraph 9J, such factual
information shall not include any projections or any pro forma financial
information. There is no fact peculiar to the Company or any of its Subsidiaries
which materially adversely affects or in the future may (so far as the Company
can now foresee) materially adversely affect the business, property or assets,
or financial condition of the

 

31



--------------------------------------------------------------------------------

Company and its Subsidiaries taken as a whole and which has not been set forth
in this Agreement or in the other documents, certificates and statements
furnished to you by or on behalf of the Company on or prior to the date hereof
in connection with the transactions contemplated hereby.

9K. Foreign Assets Control Regulations, Etc.

(i) Neither the Company nor any Controlled Entity is (i) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, U.S. Department of Treasury
(“OFAC”) (an “OFAC Listed Person”) or (ii) a department, agency or
instrumentality of, or is otherwise controlled by or acting on behalf of,
directly or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program (each OFAC Listed Person and each other Person, entity, organization and
government of a country described in clause (ii), a “Blocked Person”).

(ii) Neither the Company nor any Controlled Entity has any investments in, or
engages in any dealings or transactions with, any Person where such investments,
dealings or transactions would cause the purchase, holding, or receipt of any
payment or exercise of any rights in respect of, any Note by the holder thereof
to be in violation of any of the laws or regulations identified in this
paragraph 9K.

(iii) To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Controlled Entity (i) is under investigation by any Governmental
Authority for, or has been charged with, or convicted of, money laundering, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes under any applicable law (collectively, “Anti-Money Laundering Laws”),
(ii) has been assessed civil penalties under any Anti-Money Laundering Laws or
(iii) has had any of its funds seized or forfeited in an action under any
Anti-Money Laundering Laws. The Company has taken reasonable measures
appropriate to the circumstances (in any event as required by applicable law) to
ensure that the Company and each Controlled Entity is and will continue to be in
compliance with all applicable current and future Anti-Money Laundering Laws.

(iv) The Company has taken reasonable measures appropriate to the circumstances
(in any event as required by applicable law) to ensure that the Company and each
Controlled Entity is and will continue to be in compliance with all applicable
current and future anti-corruption laws and regulations.

9L. Solvency. On and as of the Restructuring Closing Date, and after giving
effect to all debt being incurred or assumed and Liens created by the Credit
Parties in connection with this Agreement, the Notes and the other Transaction
Documents, (i) the sum of the assets, at a fair valuation, of the Company (on a
stand-alone basis) and of the Guarantor and its Subsidiaries (taken as a whole)
will exceed its or their respective debts, (ii) the Company (on a stand-alone
basis) and the Guarantor and its Subsidiaries (taken as a whole) has or have not
incurred and does or do not intend to incur, and does or do not believe that it
or they will incur, debts beyond

 

32



--------------------------------------------------------------------------------

its or their respective ability to pay such debts as such debts mature, and
(iii) the Company (on a stand-alone basis) and the Guarantor and its
Subsidiaries (taken as a whole) will have sufficient capital with which to
conduct its or their respective businesses. For purposes of this paragraph 9L,
“debt” means any liability on a claim, and “claim” means (a) right to payment,
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured, or unsecured or (b) right to an equitable remedy for breach of
performance if such breach gives rise to a payment, whether or not such right to
an equitable remedy is reduced to judgment, fixed, contingent, matured,
unmatured, disputed, undisputed, secured or unsecured. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

9M. Organization and Ownership of Shares of Subsidiaries; Affiliates.

(i) Schedule 9M contains (except as noted therein) a complete and correct list
of the Company’s Subsidiaries, showing, as to each Subsidiary, the correct name
thereof, the jurisdiction of its organization, and the percentage of shares of
each class of its capital stock or similar equity interests outstanding owned by
the Company and each other Subsidiary.

(ii) All of the outstanding shares of capital stock or similar Equity Interests
of each Subsidiary shown in Schedule 9M as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien (except as
otherwise disclosed in Schedule 9M).

(iii) Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact.

(iv) No Subsidiary is a party to, or otherwise subject to any legal, regulatory,
contractual or other restriction (other than this Agreement, the agreements
listed on Schedule 9M and customary limitations imposed by corporate law or
similar statutes) restricting the ability of such Subsidiary to pay dividends
out of profits or make any other similar distributions of profits to the Company
or any of its Subsidiaries that owns outstanding shares of capital stock or
similar equity interests of such Subsidiary.

9N. Compliance with Laws, Other Instruments, Etc. The execution, delivery and
performance by each Credit Party of the Tax Sharing Agreement, or this
Agreement, the Notes, the Guaranty Agreement, the Subsidiary Guaranty Agreement,
the Security Agreement, the

 

33



--------------------------------------------------------------------------------

Pledge Agreement, the Deeds of Trust, the Account Control Agreement, the
Trademark Security Agreements, the Copyright Security Agreements, or any other
Transaction Document to which such Credit Party is a party, does not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws, or any other agreement or
instrument to which the Company or any Subsidiary is bound or by which the
Company or any Subsidiary or any of their respective properties may be bound or
affected, (ii) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (iii) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary, except, in
the case of the other Transaction Documents not specifically enumerated above,
to the extent such contravention, conflict, breach or violation, individually or
in the aggregate, could not reasonably be expected to cause a Material Adverse
Effect.

9O. Licenses, Permits, Etc. The Company and each of its Subsidiaries owns or has
the right to use all the patents, trademarks, permits, domain names, service
marks, trade names, copyrights, licenses, franchises, inventions, trade secrets,
proprietary information and know-how of any type, whether or not written
(including, but not limited to, rights in computer programs and databases) and
formulas, or rights with respect to the foregoing, and has obtained assignments
of all leases, licenses and other rights of whatever nature, necessary for the
present conduct of its business, without any known conflict with the rights of
others which, or the failure to own or have which, as the case may be, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

9P. [Reserved].

9Q. Environmental Matters.

(i) Neither the Company nor any Subsidiary has knowledge of any claim or has
received any notice of any claim, and no proceeding has been instituted raising
any claim against the Company or any of its Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.

(ii) Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.

(iii) Neither the Company nor any Subsidiary has stored any Hazardous Materials
on real properties now or formerly owned, leased or operated by any of them

 

34



--------------------------------------------------------------------------------

and has not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect.

(iv) All buildings on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not reasonably be expected to result in a
Material Adverse Effect.

PARAGRAPH 10. REPRESENTATIONS OF THE PURCHASERS.

10A. Nature of Purchase. Each Purchaser severally represents that it is
acquiring the Notes for its own account or for one or more separate accounts
maintained by such Purchaser or for the account of one or more pension or trust
funds and not with a view to the distribution thereof, provided that the
disposition of the property of such Purchaser or trust funds shall at all times
be within such Purchaser’s or funds’ control.

10B. Source of Funds. Each Purchaser severally represents that at least one of
the following statements is an accurate representation as to each source of
funds (a “Source”) used by such Purchaser to acquire the Prepetition Notes held
by it immediately prior to the Petition Date:

(i) the Source was an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60 (issued July 12, 1995)) in respect of which the reserves
and liabilities (as defined by the annual statement for life insurance companies
approved by the National Association of Insurance Commissioners (the “NAIC
Annual Statement”)) for the general account contract(s) held by or on behalf of
any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

(ii) the Source was a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(iii) the Source was either (a) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (b) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (iii), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than

 

35



--------------------------------------------------------------------------------

10% of all assets allocated to such pooled separate account or collective
investment fund; or

(iv) the Source constituted assets of an “investment fund” (within the meaning
of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), no employee benefit plan’s assets that were included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceeded 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption were satisfied, as of the last day of its most recent calendar
quarter ended prior to July 31, 2006, the QPAM did not own a 10% or more
interest in the Company and no person controlling or controlled by the QPAM
(applying the definition of “control” in Section V(e) of the QPAM Exemption)
owned 20% or more interest in the Company (or less than 20% but greater than
10%, if such person exercised control over the management or policies of the
Company by reason of its ownership interest) and (a) the identity of such QPAM
and (b) the names of all employee benefit plans whose assets were included in
such investment fund have been disclosed to the Company in writing pursuant to
this clause (iv); or

(v) the Source constituted assets of a “plan(s)” (within the meaning of Section
IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset manager”
or “INHAM” (within the meaning of Part IV of the INHAM exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption were satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owned 5% or
more interest in the Company and (a) the identity of such INHAM and (b) the
name(s) of the employee benefit plan(s) whose assets constitute the Source were
disclosed to the Company in writing pursuant to this clause (v); or

(vi) the Source was a governmental plan; or

(vii) the Source was one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which was
identified to the Company in writing pursuant to this clause (vii); or

(viii) the Source did not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.

As used in this paragraph 10B, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

10C. Independent Investigation. Each Purchaser made its own independent
investigation of the condition (financial and otherwise), prospects and affairs
of the Guarantor,

 

36



--------------------------------------------------------------------------------

the Company and their respective Subsidiaries in connection with its acquisition
of the Notes and has made and shall continue to make its own appraisal of the
creditworthiness of the Company and the Guarantor. No holder of Notes shall have
any duty or responsibility to any other holder of Notes, either initially or on
a continuing basis, to make any such investigation or appraisal or to provide
any credit or other information with respect thereto. No holder of Notes is
acting as agent or in any other fiduciary capacity on behalf of any other holder
of Notes.

PARAGRAPH 11. DEFINITIONS; ACCOUNTING MATTERS.

For the purpose of this Agreement, the terms defined in paragraphs 11A and 11B
(or within the text of any other paragraph) shall have the respective meanings
specified therein and all accounting matters shall be subject to determination
as provided in paragraph 11C.

11A. Yield-Maintenance Terms.

“Business Day” shall mean any day on which banks are open for business in New
York City (other than a Saturday, a Sunday or a legal holiday in the States of
New York or New Jersey).

“Called Principal” shall mean, with respect to any Note, the principal of such
Note that has become or is declared to be immediately due and payable pursuant
to paragraph 8A.

“Discounted Value” shall mean, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (as converted to reflect
the periodic basis on which interest on the Notes is payable, if interest is
payable other than on a semi-annual basis) equal to the Reinvestment Yield with
respect to such Called Principal.

“Reinvestment Yield” shall mean, with respect to the Called Principal of any
Note, 0.50% over the yield to maturity implied by the yield(s) reported as of
10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on-the-run U.S.
Treasury securities (“Reported”) having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date. If there are
no such U.S. Treasury securities Reported having a maturity equal to such
Remaining Average Life, then such implied yield to maturity will be determined
by (a) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between the yields Reported for the applicable most recently issued actively
traded on-the-run U.S. Treasury securities with the maturities (1) closest to
and greater than such Remaining Average Life and (2) closest to and less than
such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Note.

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.50% over the yield to
maturity implied by the U.S.

 

37



--------------------------------------------------------------------------------

Treasury constant maturity yields reported, for the latest day for which such
yields have been so reported as of the second Business Day preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (or any comparable successor publication) for the U.S.
Treasury constant maturity having a term equal to the Remaining Average Life of
such Called Principal as of such Settlement Date. If there is no such U.S.
Treasury constant maturity having a term equal to such Remaining Average Life,
such implied yield to maturity will be determined by interpolating linearly
between (1) the U.S. Treasury constant maturity so reported with the term
closest to and greater than such Remaining Average Life and (2) the U.S.
Treasury constant maturity so reported with the term closest to and less than
such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Note.

“Remaining Average Life” shall mean, with respect to any Called Principal, the
number of years obtained by dividing (i) such Called Principal into (ii) the sum
of the products obtained by multiplying (a) the principal component of each
Remaining Scheduled Payment with respect to such Called Principal by (b) the
number of years, computed on the basis of a 360-day year composed of twelve
30-day months, that will elapse between the Settlement Date with respect to such
Called Principal and the scheduled due date of such Remaining Scheduled Payment.

“Remaining Scheduled Payments” shall mean, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due on or after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date.

“Settlement Date” shall mean, with respect to the Called Principal of any Note,
the date on which such Called Principal has become or is declared to be
immediately due and payable pursuant to paragraph 8A.

“Yield-Maintenance Amount” shall mean, with respect to any Note, an amount equal
to the excess, if any, of the Discounted Value of the Called Principal of such
Note over the sum of (i) such Called Principal plus (ii) interest accrued
thereon as of (including interest due on) the Settlement Date with respect to
such Called Principal. The Yield-Maintenance Amount shall in no event be less
than zero.

11B. Other Terms.

“Account Control Agreement” shall have the meaning specified in paragraph 4M(6).

“Accounts” shall have the meaning specified in paragraph 4R.

“Accumulated Cash Flow Deficit” shall mean, for any fiscal quarter ending after
the Restructuring Closing Date, the greater of (i) zero and (ii) an amount equal
to (a) the Accumulated Cash Flow Deficit for the prior fiscal quarter (for the
avoidance of doubt, after giving effect to any reduction thereof as the result
of the application thereto of Excess Cash Flow for such prior fiscal quarter),
provided that, for the first fiscal quarter ending after the Restructuring
Closing Date, the amount under this clause (a) shall be equal to zero, plus
(b) the Cash Flow Deficit (for this purpose, calculated without reference to the
$10,000,000 floor

 

38



--------------------------------------------------------------------------------

referenced in clauses (i)(b)(B) and (ii)(b)(B) of the definition thereof) for
such fiscal quarter, minus (c) the Excess Cash Flow for such fiscal quarter.

“Affiliate” shall mean any Person directly or indirectly controlling, controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other Person, whether through the ownership of voting
securities, by contract or otherwise.

“Agreement” shall have the meaning specified in paragraph 12C.

“Allocable Share of the Lee/Pulitzer Restructuring Costs” shall mean that amount
of the aggregate amount of fees and expenses payable to counsel for, and
financial advisers to, Lee and its Subsidiaries (including the Credit Parties)
in connection with the issuance of the Notes as contemplated hereby and each of
the other transactions contemplated under this Agreement, the Pulitzer Support
Agreement, the Plan of Reorganization and the Support Agreement dated as of
August 11, 2011, by and among Lee, certain subsidiaries of Lee and the lenders
party thereto from time to time, as shall be allocated to the Company for
payment by the Company, with the approval of the Required Holders in their
reasonable business judgment.

“Anti-Money Laundering Laws” shall have the meaning specified in paragraph
9K(iii).

“Asset Sale” shall have the meaning specified in the Guaranty Agreement.

“Asset Sale Prepayment” shall have the meaning specified in paragraph 5D.

“Asset Sale Proceeds” shall have the meaning specified in the Guaranty
Agreement.

“Asset Sale Proceeds Reserve Account” shall have the meaning set forth in the
Prepetition Security Agreement.

“Available Excess Cash Flow” shall mean, for any fiscal quarter ending after the
Restructuring Closing Date, the Excess Cash Flow for such fiscal quarter, minus
the Accumulated Cash Flow Deficit as of the last day of the immediately
preceding fiscal quarter.

“Bankruptcy Court” shall have the meaning specified in paragraph 1.

“Bankruptcy Law” shall have the meaning specified in clause (vii) of paragraph
8A.

“Blocked Person” shall have the meaning specified in paragraph 9K(i).

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are or will be required to
be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.

“Carryforward Amount” shall mean, in determining the Reduction Amount applicable
to any Fiscal Year, an amount equal to the lesser of (i) $2,400,000 and (ii) to
the extent in excess

 

39



--------------------------------------------------------------------------------

of $16,000,000, the aggregate amount of all prepayments of principal of the
Notes made in the immediately preceding Fiscal Year pursuant to paragraphs 5B
and 5C and all other prepayments; provided that, notwithstanding the foregoing,
the Carryforward Amount shall be equal to zero for purposes of determining the
Reduction Amount applicable to any date occurring during the Fiscal Year ending
in September, 2012.

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (ii) marketable direct obligations issued
by any state of the United States or any political subdivision of any such state
or any public instrumentality thereof maturing within twelve months from the
date of acquisition thereof and, at the time of acquisition, having one of the
two highest ratings obtainable from either S&P or Moody’s, (iii) dollar
denominated time deposits, certificates of deposit and bankers acceptances of
any commercial bank having, or which is the principal banking subsidiary of a
bank holding company having, a long-term unsecured debt rating of at least “A”
or the equivalent thereof from S&P or “A2” or the equivalent thereof from
Moody’s with maturities of not more than twelve months from the date of
acquisition by such Person, (iv) repurchase obligations with a term of not more
than seven days for underlying securities of the types described in clause
(i) above entered into with any bank meeting the qualifications specified in
clause (iii) above, (v) commercial paper issued by any Person incorporated in
the United States rated at least A-1 or the equivalent thereof by S&P or at
least P-1 or the equivalent thereof by Moody’s and in each case maturing not
more than twelve months after the date of acquisition by such Person, and
(vi) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (i) through (v) above.

“Cash Flow Deficit” shall mean (i) for the fiscal quarter ending March 25, 2012,
the amount by which (A) the aggregate amount of all Unrestricted Cash held by
the Guarantor and its Subsidiaries on a consolidated basis as at the close of
business on the Restructuring Closing Date (immediately prior to giving effect
to the issuance of the Notes as contemplated by paragraph 2B) exceeded (B) the
aggregate amount of all Unrestricted Cash and Cash Equivalents held by the
Guarantor and its Subsidiaries on a consolidated basis as at the close of
business on March 25, 2012, and (ii) for each fiscal quarter of the Guarantor
ending thereafter, an amount equal to (A) the amount by which (1) the aggregate
amount of all Unrestricted Cash held by the Guarantor and its Subsidiaries on a
consolidated basis as at the close of business on the last day of the
immediately preceding fiscal quarter exceeded (2) the aggregate amount of all
Unrestricted Cash and Cash Equivalents held by the Guarantor and its
Subsidiaries on a consolidated basis as at the close of business on the last day
of the fiscal quarter then ending.

“Change of Control” shall mean (i) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act as in effect on the
Restructuring Closing Date) (A) is or shall become the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act as in effect on the
Restructuring Closing Date), directly or indirectly, of 50% or more on a fully
diluted basis of the Voting Equity Interests of Lee or (B) shall have obtained
the power (whether or not exercised) to elect a majority of Lee’s directors,
(ii) the board of directors of Lee shall cease to consist of a majority of
Continuing Directors (as defined in the Credit Agreement), (iii) the failure of
Lee to directly or indirectly hold 100% of the Equity Interests of

 

40



--------------------------------------------------------------------------------

the Company (it being understood that the “phantom equity interests” to be held
by Herald, as contemplated by the Redemption Agreement (as in effect on the
Restructuring Closing Date), shall be deemed not to be an Equity Interest for
purposes of this definition) or (iv) a “change of control” or similar event
shall occur as provided in the Credit Agreement, the Second Lien Loan Agreement,
any Permitted Refinancing Debt (or any documentation governing the same) or any
other agreement evidencing Debt of Lee or any Subsidiary of Lee with an
aggregate outstanding principal amount of at least $25,000,000.

“Change of Control Notice” shall have the meaning specified in paragraph 5E.

“Change of Control Prepayment Date” shall have the meaning specified in
paragraph 5E.

“Claims” shall have the meaning specified in paragraph 6G.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral Agent” shall mean The Bank of New York Mellon Trust Company, N.A. in
its capacity as collateral agent for the holders from time to time of the Notes,
together with its successors and assigns in such capacity.

“Collateral Documents” shall mean the Security Agreement, the Pledge Agreement,
the Deeds of Trust, the Trademark Security Agreements, the Copyright Security
Agreements, the Account Control Agreement and each of the other security
agreements, pledge agreements, trademark security agreements, copyright security
agreements, deeds of trust, mortgages, leasehold mortgages, account control
agreements or other agreements or instruments from time to time executed and
delivered pursuant to the terms hereof or thereof which grants a Lien in favor
of the Collateral Agent securing the obligations of the Credit Parties under any
of the Notes and the other Transaction Documents, as each may be amended,
restated, supplemented or otherwise modified from time to time, together with
all financing statements or comparable documents filed with respect thereto
under the Uniform Commercial Code of any jurisdiction or comparable law.

“Company” shall have the meaning specified in the introductory paragraph of this
Agreement.

“Company Affiliate” shall mean any Affiliate of the Company, except a
Subsidiary.

“Confirmation Order” shall have the meaning provided to such term in the Plan of
Reorganization.

“Consenting Noteholders” shall mean each holder of Notes that executed the
Pulitzer Support Agreement on or before the date it became effective in
accordance with its terms.

“Controlled Entity” means any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Company Affiliates. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the

 

41



--------------------------------------------------------------------------------

management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

“Copyright Security Agreements” shall have the meaning specified in paragraph
4M(5).

“Credit Agreement” shall have the meaning specified in paragraph 4J.

“Credit Party” shall mean the Guarantor, the Company and the Subsidiary
Guarantors.

“Debt” shall mean and include without duplication:

(i) all obligations for borrowed money or obligations represented by notes
payable and drafts accepted representing extensions of credit, all obligations
evidenced by bonds, debentures, notes or other similar instruments and all
obligations upon which interest charges are customarily paid;

(ii) Capitalized Lease Obligations;

(iii) indebtedness secured by any Lien existing on property owned by the Company
or any Subsidiary subject to such Lien, whether or not the indebtedness secured
thereby shall have been assumed by the Company or any Subsidiary;

(iv) guarantees, endorsements (other than endorsements of negotiable instruments
for collection in the ordinary course of business) and other contingent
liabilities (whether direct or indirect) in connection with the obligations,
stock or dividends of any Person;

(v) obligations under any contract providing for the making of loans, advances
or capital contributions to any Person, or for the purchase of any property from
any Person, in each case in order to enable such Person primarily to maintain
working capital, net worth or any other balance sheet condition or to pay debt,
dividends or expenses;

(vi) obligations under any contract for the purchase of materials, supplies or
other property from any Person if such contract (or any related document)
requires that payment for such materials, supplies or other property shall be
made regardless of whether or not delivery of such materials, supplies or other
property is ever made or tendered;

(vii) obligations under any contract to rent or lease (as lessee) any real or
personal property if such contract (or any related document) provides that the
obligation to make payments thereunder is absolute and unconditional under
conditions not customarily found in commercial leases then in general use or
requires that the lessee purchase or otherwise acquire securities or obligations
of the lessor;

(viii) obligations under any contract for the sale or use of materials, supplies
or other property, or the rendering of services, if such contract (or any
related document)

 

42



--------------------------------------------------------------------------------

requires that payment for such materials, supplies or other property, or the use
thereof, or payment for such services, shall be subordinated to any indebtedness
(of the purchaser or user of such materials, supplies or other property or the
Person entitled to the benefit of such services) owed or to be owed to any
Person;

(ix) obligations under any other contract which, in economic effect, is
substantially equivalent to a guarantee;

(x) all Off-Balance Sheet Liabilities; and

(xi) all Swaps;

provided, however, that Debt shall not include (a) loans, advances and capital
contributions by any Credit Party to any other Credit Party, (b) the guaranty of
the obligations of the Company or a Subsidiary under an executory contract to
purchase or sell a business, or (c) the obligation to redeem the phantom equity
interests referred to in clause (iii) of the definition of “Change of Control”.

“Debtors” shall have the meaning specified in paragraph 1.

“Deeds of Trust” shall have the meaning specified in paragraph 4M(3).

“Default” shall mean any of the events specified in paragraph 8A, whether or not
any requirement for such event to become an Event of Default has been satisfied.

“Disclosure Statement” shall mean the disclosure statement relating to the Plan
of Reorganization in the form approved by the Bankruptcy Court on January 23,
2012.

“Environmental Laws” shall mean any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any common
stock, any preferred stock, any limited or general partnership interest and any
limited liability company membership interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” shall mean any Person which is a member of the same controlled
group of Persons as the Company within the meaning of section 414(b) of the
Code, or any trade or business which is under common control with the Company
within the meaning of section 414(c) of the Code.

 

43



--------------------------------------------------------------------------------

“Event of Default” shall mean any of the events specified in paragraph 8A,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act.

“Excess Cash Flow” shall mean an amount, if positive, equal to (i) for the
fiscal quarter ending March 25, 2012, (a) the aggregate amount of all
Unrestricted Cash held by the Guarantor and its Subsidiaries on a consolidated
basis as at the close of business on March 25, 2012, minus (b) the greater of
(A) the aggregate amount of all Unrestricted Cash held by the Guarantor and its
Subsidiaries on a consolidated basis as at the close of business on the
Restructuring Closing Date and (B) $10,000,000 and (ii) for each fiscal quarter
of the Guarantor ending thereafter, (a) the aggregate amount of all Unrestricted
Cash held by the Guarantor and its Subsidiaries on a consolidated basis as at
the close of business on the last day of the fiscal quarter then ending, minus
(b) the greater of (A) the aggregate amount of all Unrestricted Cash held by the
Guarantor and its Subsidiaries on a consolidated basis as at the close of
business on the last day of the immediately preceding fiscal quarter and
(B) $10,000,000.

“Excess Cash Flow Reserve Account” shall have the meaning set forth in the
Prepetition Security Agreement.

“Excess Cash Flow Sweep Prepayment” shall have the meaning specified in
paragraph 5B.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any successor federal statute, and the rules and regulations of the United
States Securities and Exchange Commission promulgated thereunder, all as the
same shall be in effect from time to time.

“Excluded TNI Assets” shall mean all Equity Interests in TNI Partners, all real
and personal property which is leased to or used in the operations or business
of TNI Partners, and all proceeds of any of the foregoing.

“Fiscal Year” shall mean the fiscal year of the Company ending on the last
Sunday of September of each calendar year.

“Foreign Subsidiary” of any Person shall mean any Subsidiary of such Person not
incorporated or organized in the United States or any State thereof or the
District of Columbia.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time.

“Governmental Authority” shall mean

(a) the government of

(i) the United States of America and any state or other political subdivision
thereof; or

 

44



--------------------------------------------------------------------------------

(ii) any other jurisdiction in which the Guarantor or a Subsidiary of the
Guarantor conducts all or any part of its business, or that properly asserts any
jurisdiction over the conduct of the affairs of or the property of the Guarantor
or any of its Subsidiaries; and

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Guarantor” shall mean Pulitzer Inc., a Delaware corporation.

“Guaranty Agreement” shall have the meaning specified in paragraph 4H.

“Guaranty Event of Default” shall mean an “Event of Default” under the Guaranty
Agreement (as such term is defined therein).

“Hazardous Materials” shall mean any and all pollutants, toxic or hazardous
wastes or other substances that pose a hazard to health and safety, the removal
of which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law, including,
without limitation, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

“Herald” shall mean The Herald Company, LLC, a New York limited liability
company and the successor to The Herald Company, Inc., a New York corporation.

“including” shall mean, unless the context clearly requires otherwise,
“including without limitation”.

“INHAM Exemption” shall have the meaning specified in paragraph 10B(v).

“Institutional Investor” means (a) any Purchaser, (b) any holder of a Note
holding (together with one or more of its affiliates) more than 3% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“Intercompany Debt” shall mean any Debt, payables or other obligations, whether
now existing or hereafter incurred, owed by Lee or any Subsidiary Guarantor (as
defined in the Second Lien Loan Agreement) to the Company or any of its
Subsidiaries.

“Intercreditor Agreement” shall have the meaning specified in paragraph 4L.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

 

45



--------------------------------------------------------------------------------

“Lee” shall mean Lee Enterprises, Incorporated, a Delaware corporation.

“Lee Company” shall mean any Person (other than the Guarantor or any of its
Subsidiaries) a majority of the outstanding equity interests of which are owned
directly or indirectly by Lee.

“Lee Prepayment” shall have the meaning specified in paragraph 2B.

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give any of the foregoing, any
conditional sale or other title retention agreement, any lease in the nature
thereof, and the filing of or agreement to give any financing statement under
the Uniform Commercial Code of any jurisdiction) or any other type of
preferential arrangement for the purpose, or having the effect, of protecting a
creditor against loss or securing the payment or performance of an obligation,
provided, that in no event shall the term “Lien” include any right, title or
interest of a lessor with respect to any lease of real or personal property
under which the lessee’s obligations are not Capitalized Lease Obligations.

“Limited Liability Company Agreement” shall mean the Operating Agreement of the
Company, dated as of May 1, 2000, entered into by and among the Guarantor,
Pulitzer Technologies, Inc. and Herald, as amended by Amendment No. 1 to
Operating Agreement dated as of June 1, 2001 and Amendment Number 2 to Operating
Agreement dated as of February 18, 2009 and as the same may be further amended,
restated, supplemented or otherwise modified from time to time.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, financial condition, assets or properties of the Guarantor and its
Subsidiaries taken as a whole, or (b) the ability of the Company, the Guarantor
or the Credit Parties (taken as a whole) to perform its or their obligations
under this Agreement, the Notes or any other Transaction Document, or (c) the
validity or enforceability of this Agreement, the Notes or any other Transaction
Document.

“Material Lee Subsidiary” shall mean Lee Procurement Solutions Co., Lee
Publications, Inc. and each other Subsidiary of Lee whose revenues represent 25%
of consolidated revenues of Lee or whose assets represent 25% of consolidated
assets of Lee, in each case as determined on a consolidated basis in accordance
with GAAP.

“Material Subsidiary” shall mean (i) postnet.com LLC, (ii) SCR Associates LLC
and (iii) any other Subsidiary of the Company (whether now existing or hereafter
acquired or organized) which has gross assets of more than $10,000,000 or has
contributed more than 5% of the consolidated revenues of the Company and its
Subsidiaries (in each case as reflected in the consolidated and consolidating
financial statements of the Guarantor and its Subsidiaries as of the end of the
most recently concluded Fiscal Year).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean any employee pension benefit plan which is a
“multiemployer plan” (as such term is defined in section 4001(a)(3) of ERISA).

 

46



--------------------------------------------------------------------------------

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“NAIC Annual Statement” shall have the meaning specified in paragraph 10B(i).

“Note Obligations” shall mean all amounts owing to any holder of Notes pursuant
to the terms of this Agreement and each other Transaction Document, including,
without limitation, all amounts in respect of any principal, premium, interest
(including any interest, fees and/or expenses accruing subsequent to the filing
of a petition in bankruptcy, reorganization or similar proceeding, whether or
not such interest, fees and/or expenses are an allowed claim under any such
proceeding or under applicable state, federal or foreign law), penalties, fees,
expenses, indemnifications, reimbursements, damages and other liabilities, and
guarantees of the foregoing amounts.

“Notes” shall have the meaning specified in paragraph 2A and shall include each
Note delivered pursuant to any provision of this Agreement, as each such Note
may be amended, restated or otherwise modified from time to time.

“OFAC” shall have the meaning specified in paragraph 9K(i).

“OFAC Listed Person” shall have the meaning specified in paragraph 9K(i).

“OFAC Sanctions Program” shall mean any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at http://www.ustreas.gov/offices/enforcement/ofac/programs/.

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any obligation under a Synthetic Lease or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.

“Officer’s Certificate” shall mean a certificate signed in the name of the
Company or the Guarantor, as applicable, by its President, one of its Vice
Presidents or its Treasurer.

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor or
replacement entity thereto under ERISA.

“PD LLC Notes Claims” shall have the meaning assigned to such term in the Plan
of Reorganization.

 

47



--------------------------------------------------------------------------------

“Permitted Refinancing Debt” shall mean Debt solely of the Lee Companies so long
as (i) the proceeds of such Debt are used solely to refinance in full the Debt
outstanding under the Credit Agreement or the Second Lien Loan Agreement at such
time and to pay reasonable fees and expenses incurred in connection with
obtaining such Debt, (ii) such Debt does not have any amortization, redemption,
sinking fund, maturity or similar requirement prior to the maturity date of the
Debt under the Credit Agreement or the Second Lien Loan Agreement (as
applicable) as in effect on, and after giving effect to, the Restructuring
Closing Date or as thereafter amended or modified in accordance with the terms
thereof and hereof, other than for amortization payments or prepayments prior to
final maturity on terms, in the aggregate, no more restrictive than those set
forth in the Credit Agreement or the Second Lien Loan Agreement as in effect on,
and after giving effect to, the Restructuring Closing Date or as thereafter
amended or modified in accordance with the terms thereof and hereof, (iii) in
the case of any refinancing of the Second Lien Loan Agreement, the aggregate
principal amount of such Permitted Refinancing Debt shall not be more than
$175,000,000, (iv) the terms thereof are no less favorable to, and no more
burdensome on, the Credit Parties than those set forth in the Credit Agreement
or the Second Lien Loan Agreement (as applicable) in any material respect, in
each case than the terms of such agreements as in effect on, and after giving
effect to, the Restructuring Closing Date or as thereafter amended or modified
in accordance with the terms thereof and hereof, and (v) all of the other terms
and conditions thereof (and the documentation with respect thereto) are in form
and substance reasonably satisfactory to the Required Holders.

“Person” shall mean and include an individual, a partnership, a joint venture, a
firm, a corporation, an association, a limited liability company, a trust or
other enterprise or any government or political subdivision or any department,
agency or instrumentality thereof.

“Petition Date” shall have the meaning specified in paragraph 1.

“Plan” shall mean any “employee pension benefit plan” (as such term is defined
in section 3 of ERISA) which is or has been established or maintained, or to
which contributions are or have been made, by the Company or any ERISA
Affiliate, other than a Multiemployer Plan.

“Plan of Reorganization” shall have the meaning specified in paragraph 1.

“Plan Support Effective Date” shall mean the “Effective Date” as such term is
defined in the Pulitzer Support Agreement.

“Pledge Agreement” shall have the meaning specified in paragraph 4M(1).

“Prepetition Note Agreement” shall have the meaning specified in paragraph 1.

“Prepetition Notes” shall have the meaning specified in paragraph 1.

“Prepetition Security Agreement” shall mean that certain Security Agreement,
dated February 18, 2009, made by the Guarantor, the Company and each of the
other Subsidiaries of the Guarantor (except for Star Publishing) in favor of the
Collateral Agent for the benefit of the holders from time to time of the Notes.

 

48



--------------------------------------------------------------------------------

“Prohibited Transaction” shall have the meaning assigned to such term in
Section 4975 of the Code and Section 406 of ERISA.

“PTE” shall have the meaning specified in paragraph 10B(i).

“Pulitzer Entities” shall mean all Credit Parties with the exception of Star
Publishing.

“Pulitzer Support Agreement” shall mean that certain Support Agreement dated as
of December 2, 2011, by and among the Credit Parties and the Consenting
Noteholders.

“QPAM Exemption” shall have the meaning specified in paragraph 10B(iv).

“Redemption Agreement” means the Redemption Agreement, dated as of February 18,
2009, among the Company, STL Distribution Services LLC, a Delaware limited
liability company, The Herald Publishing Company, LLC, a New York limited
liability company, the Guarantor and Pulitzer Technologies, Inc. a Delaware
corporation.

“Reduction Amount” shall mean, as of any date, the sum of each of the following
(without duplication):

(i) all prepayments of principal theretofore paid pursuant to paragraph 5A in
the Fiscal Year in which such date falls;

(ii) all Excess Cash Flow Sweep Prepayments theretofore paid in the Fiscal Year
in which such date falls;

(iii) any Carryforward Amount calculated for the Fiscal Year immediately
preceding the Fiscal Year in which such date falls; and

(iv) all other prepayments in respect of the Notes (and, to the extent
applicable, the Prepetition Notes) theretofore paid in the Fiscal Year in which
such date falls, other than (a) the Lee Prepayment and (b) the prepayment in
respect of the Prepetition Notes in the amount of not less than $5,145,000 made
not later than one Business Day following the Plan Support Effective Date by
applying all amounts in the Accounts and the Asset Sale Proceeds Reserve
Account, if any, to such prepayment (rounded down to the nearest $10,000
increment) and, to the extent of any shortfall in such amounts, by applying
other funds available to the Company to such prepayment of the Prepetition
Notes.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Required Holders” shall mean, (i) at any time that there are more than two
non-affiliated holders of Notes, the holders of at least 60% of the aggregate
principal amount of the Notes from time to time outstanding, so long as at least
two of such holders are not affiliates and (ii) otherwise, the holders of 51% of
the aggregate principal amount of the Notes.

“Response Date” shall have the meaning specified in paragraph 5E.

 

49



--------------------------------------------------------------------------------

“Responsible Officer” shall mean the chief executive officer, chief operating
officer, chief administrative officer or chief financial officer of any Credit
Party or any other officer of such Credit Party involved principally in its
financial administration or its controllership function.

“Restricted Cash Reserve Account” shall have the meaning set forth in the
Prepetition Security Agreement.

“Restructuring Closing Date” shall have the meaning specified in paragraph 3.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill,
Inc.

“Sandler V Assets” means all of the assets of Sandler Capital Partners V, L.P.,
a Delaware limited partnership, held by such limited partnership on November 30,
2011, together with any subsequent additions to such assets (whether by
earnings, contributions or otherwise).

“Second Lien Debt Documents” shall have the meaning set forth by the term
“Credit Documents” in the Second Lien Loan Agreement (as in effect on the date
hereof).

“Second Lien Loan Agreement” shall have the meaning specified in paragraph 4K.

“Secured Obligations” shall have the meaning specified in the Security
Agreement.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Agreement” shall have the meaning specified in paragraph 4M(2).

“Source” shall have the meaning specified in paragraph 10B.

“Star Intercompany Notes” shall mean, collectively, (i) the intercompany note
issued by the Guarantor in favor of Star Publishing, dated as of January 11,
2000, in the original principal amount of $180,000,000, (ii) the intercompany
note issued by the Guarantor in favor of Star Publishing, dated as of June 12,
2000, in the original principal amount of $15,000,000, (iii) the intercompany
note issued by the Guarantor in favor of Star Publishing, dated as of August 10,
2000, in the original principal amount of $175,000,000, and (iv) the
intercompany note issued by the Guarantor in favor of Star Publishing, dated as
of August 25, 2000, in the original principal amount of $20,000,000.

“Star Publishing” shall mean Star Publishing Company, an Arizona corporation.

“Subsidiary” shall mean, as to the Company (or any other Person), any other
corporation, limited liability company, association or other business entity
organized under the laws of any state of the United States of America, Canada or
any province of Canada which conducts the major portion of its business in and
makes the major portion of its sales to Persons located in the United States of
America or Canada, and all of the stock of every class of which (except
directors’ qualifying shares) or other equity interests in which shall, at the
time as of which any determination is being made, be owned by the Company (or
such other Person), either

 

50



--------------------------------------------------------------------------------

directly or through Subsidiaries. Unless the context otherwise clearly requires,
any reference to a “Subsidiary” is a reference to a Subsidiary of the Company.

“Subsidiary Guarantors” shall mean all Subsidiaries of the Guarantor (other than
TNI Partners) that are parties to the Subsidiary Guaranty Agreement.

“Subsidiary Guaranty Agreement” shall have the meaning specified in paragraph
4I.

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Swap” shall mean, with respect to any Person, payment obligations with respect
to interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“Tax Sharing Agreement” shall have the meaning specified in paragraph 4T.

“TNI Agreement” shall mean that certain Amended and Restated Partnership
Agreement, dated as of November 30, 2009, by and among Star Publishing and
Citizen Publishing Company.

“TNI Partners” shall mean TNI Partners, a general partnership formed under the
laws of the State of Arizona pursuant to the terms of the TNI Agreement.

“Trademark Security Agreements” shall have the meaning specified in paragraph
4M(4).

“Transaction Documents” shall mean this Agreement, the Notes, the Guaranty
Agreement, the Subsidiary Guaranty Agreement, the Collateral Documents and any
and all other agreements and certificates from time to time executed and
delivered by or on behalf of any Credit Party related thereto.

“Transferee” shall mean any institutional investor that is a direct or indirect
transferee of all or any part of any Note issued under this Agreement.

“Unrestricted Cash” means the aggregate amount of all cash and Cash Equivalents
held by the Guarantor and its Subsidiaries that are not (i) subject to an escrow
arrangement in favor of one or more Persons (other than a Credit Party) whose
consent is necessary for the release of such cash and/or Cash Equivalents from
such escrow, or (ii) required to be maintained by the Guarantor or its
Subsidiaries by reason of applicable corporate law requirements as to capital
maintenance, solvency or related matters.

 

51



--------------------------------------------------------------------------------

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Voting Equity Interests” shall mean, as to any Person, any class or classes of
outstanding Equity Interests of such Person pursuant to which the holders
thereof have the general voting power under ordinary circumstances to elect at
least a majority of the board of directors of such Person.

11C. Accounting and Legal Principles, Terms and Determinations. All accounting
terms used herein which are not expressly defined in this Agreement have the
meanings respectively given to them in accordance with GAAP. Except as otherwise
specifically provided herein, (i) all computations made pursuant to this
Agreement shall be made in accordance with GAAP, and (ii) all financial
statements shall be prepared in accordance with GAAP; provided that, except as
otherwise specifically provided herein, all computations of “Excess Cash Flow”
and all computations and definitions used in determining compliance with
financial covenants shall utilize GAAP and policies in conformity with those
used to prepare the audited financial statements of the Guarantor for the
Guarantor’s fiscal year ended September 25, 2011. For purposes of determining
compliance with the financial covenants contained in this Agreement, any
election by the Company or the Guarantor to measure any financial liability
using fair value (as permitted by Accounting Standard Codification Topic
No. 825-10-25 – Fair Value Option or any similar accounting standard) shall be
disregarded and such determination shall be made as if such election had not
been made.

PARAGRAPH 12. MISCELLANEOUS

12A. Note Payments. So long as any Purchaser or its nominee shall be the holder
of any Note, the Company will make payments of principal of, interest on and any
Yield-Maintenance Amount payable with respect to such Note, which comply with
the terms of this Agreement, by wire transfer of immediately available funds for
credit (not later than 1:00 p.m., New York City time, on the date due) to such
Purchaser’s account or accounts as specified in Schedule A attached hereto, or
such other account or accounts in the United States as such Purchaser may
designate in writing, notwithstanding any contrary provision herein or in any
Note with respect to the place of payment. Each Purchaser agrees that, before
disposing of any Note, it will make a notation thereon (or on a schedule
attached thereto) of all principal payments previously made thereon and of the
date to which interest thereon has been paid. The Company agrees to afford the
benefits of this paragraph 12A to any Transferee which shall have made the same
agreement as the Purchasers have made in this paragraph 12A. No holder shall be
required to present or surrender any Note or make any notation thereon, except
that upon written request of the Company made concurrently with or reasonably
promptly after payment or prepayment in full of any Note, the applicable holder
shall surrender such Note for cancellation, reasonably promptly after any such
request, to the Company at its principal executive office.

12B. Expenses. Whether or not the transactions contemplated hereby shall be
consummated, the Company shall pay, and save each Purchaser and any Transferee
harmless

 

52



--------------------------------------------------------------------------------

against liability for the payment of, all out-of-pocket expenses arising in
connection with such transactions, including:

(i) (a) all stamp and documentary taxes and similar charges and (b) costs of
obtaining a private placement number for the Notes;

(ii) document production and duplication charges and the fees and expenses of
any special counsel engaged by such Purchaser or such Transferee in connection
with (a) this Agreement and the transactions contemplated hereby and (b) any
subsequent proposed waiver, amendment or modification of, or proposed consent
under, this Agreement, whether or not such the proposed action shall be effected
or granted; and

(iii) the costs and expenses, including attorneys’ fees, incurred by such
Purchaser or such Transferee in enforcing (or determining whether or how to
enforce) any rights under this Agreement, the Guaranty Agreement or the Notes or
in responding to any subpoena or other legal process served upon such Person in
connection with this Agreement or the transactions contemplated hereby or by
reason of such Purchaser or such Transferee having acquired any Note, including
without limitation costs and expenses incurred in any workout, restructuring or
renegotiation proceeding or bankruptcy case.

The obligations of the Company under this paragraph 12B shall survive the
transfer of any Note or portion thereof or interest therein by any Purchaser or
Transferee and the payment of any Note.

12C. Consent to Amendments. This Agreement (or any amendment hereto) may be
amended or any provision hereof (or of any amendment) may be waived, and the
Company may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, if the Company shall obtain the written consent
to such amendment, waiver, action or omission to act, of the Required Holder(s)
except that, without the written consent of the holder or holders of all Notes
at the time outstanding, no amendment to this Agreement shall change the
maturity of any Note, or change the principal of, or the rate, method of
computation or time of payment of interest on or any Yield-Maintenance Amount
payable with respect to any Note, or affect the time, amount or allocation of
any prepayments, or change the proportion of the principal amount of the Notes
required with respect to any consent, amendment, waiver or declaration. For the
avoidance of doubt, neither a waiver of the Company’s failure to make a
principal payment required by paragraph 5A (or any other provision of paragraph
5), nor any amendment of such paragraph (or any other provision of paragraph 5)
(to the extent such amendment would affect the timing, amount or allocation of
any prepayments), shall be effective without the consent of the holders of all
Notes then outstanding and any such failure, if not waived, would constitute an
Event of Default having the effect, inter alia, of prohibiting the making of the
senior unsecured loans and advances referred to in Section 5.4(xxiv) of the
Guaranty Agreement. Each holder of any Note at the time or thereafter
outstanding shall be bound by any consent authorized by this paragraph 12C,
whether or not such Note shall have been marked to indicate such consent, but
any Notes issued thereafter may bear a notation referring to any such consent.
No course of dealing between the Company and the holder of any Note nor any
delay in exercising any rights hereunder or under any Note shall operate as a

 

53



--------------------------------------------------------------------------------

waiver of any rights of any holder of such Note. The Company will not directly
or indirectly pay or cause to be paid any remuneration, whether by way of
supplemental or additional interest, fee or otherwise, or grant any security, to
any holder of Notes as consideration for or as an inducement to the entering
into by any holder of Notes or any waiver or amendment of any of the terms and
provisions hereof (or any amendment hereto) unless such remuneration is
concurrently paid, or security is concurrently granted, on the same terms,
ratably to each holder of Notes then outstanding even if such holder did not
consent to such waiver or amendment. To the extent that any fees paid to any
Consenting Noteholder pursuant to paragraph 4Q are determined by a court of
competent jurisdiction, pursuant to a final judgment not subject to appeal, to
be subject to the preceding sentence and, in connection therewith, any
Consenting Noteholder is required to disgorge all or any part of such fees, the
Company shall pay to such Consenting Noteholder such additional amount so that,
after taking into account such additional amount and such disgorgement, such
Consenting Noteholder shall have received and retained the full amount of the
fees payable pursuant to such paragraph. As used herein and in the Notes, the
term “this Agreement” and references thereto shall mean this Agreement as it may
from time to time be amended or supplemented.

12D. Form, Registration, Transfer and Exchange of Notes; Lost Notes. The Notes
are issuable as registered notes without coupons in denominations of at least
$100,000, except as may be necessary to (i) reflect any principal amount not
evenly divisible by $100,000 or (ii) enable the registration of transfer by a
holder of its entire holding of Notes. The Company shall keep at its principal
office a register in which the Company shall provide for the registration of
Notes and of transfers of Notes. Upon surrender for registration of transfer of
any Note at the principal office of the Company, the Company shall, at its
expense, execute and deliver one or more new Notes of like tenor and of a like
aggregate principal amount, registered in the name of such transferee or
transferees. At the option of the holder of any Note, such Note may be exchanged
for other Notes of like tenor and of any authorized denominations, of a like
aggregate principal amount, upon surrender of the Note to be exchanged at the
principal office of the Company. Whenever any Notes are so surrendered for
exchange, the Company shall, at its expense, execute and deliver the Notes which
the holder making the exchange is entitled to receive. Every Note surrendered
for registration of transfer or exchange shall be duly endorsed, or be
accompanied by a written instrument of transfer duly executed, by the holder of
such Note or such holder’s attorney duly authorized in writing. Any Note or
Notes issued in exchange for any Note or upon transfer thereof shall carry the
rights to unpaid interest and interest to accrue which were carried by the Note
so exchanged or transferred, so that neither gain nor loss of interest shall
result from any such transfer or exchange. Upon receipt of written notice from
the holder of any Note of the loss, theft, destruction or mutilation of such
Note and, in the case of any such loss, theft or destruction, upon receipt of
such holder’s unsecured indemnity agreement, or in the case of any such
mutilation upon surrender and cancellation of such Note, the Company will make
and deliver a new Note, of like tenor, in lieu of the lost, stolen, destroyed or
mutilated Note.

12E. Persons Deemed Owners; Participations. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name any
Note is registered as the owner and holder of such Note for the purpose of
receiving payment of principal of, interest on and any Yield-Maintenance Amount
payable with respect to such Note and for all other purposes whatsoever, whether
or not such Note shall be overdue, and the Company shall

 

54



--------------------------------------------------------------------------------

not be affected by notice to the contrary. Subject to the preceding sentence,
the holder of any Note may from time to time grant participations in such Note
to any Person on such terms and conditions as may be determined by such holder
in its sole and absolute discretion, provided that any such participation shall
be in an amount of at least $100,000, provided that no such granting of a
participation shall increase or otherwise affect the obligations of the Company
hereunder.

12F. Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained herein or made in writing by or on
behalf of the Company in connection herewith shall survive the execution and
delivery of this Agreement and the Notes, the transfer by a Purchaser of any
Note or portion thereof or interest therein and the payment of any Note, and may
be relied upon by any Transferee, regardless of any investigation made at any
time by or on behalf of any Purchaser or any Transferee. Subject to the
preceding sentence, this Agreement, the Notes and the Transaction Documents
embody the entire agreement and understanding between the Purchasers and the
Company and supersede all prior agreements and understandings relating to the
subject matter hereof.

12G. Successors and Assigns. All covenants and other agreements in this
Agreement contained by or on behalf of either of the parties hereto shall bind
and inure to the benefit of the respective successors and assigns of the parties
hereto (including, without limitation, any Transferee) whether so expressed or
not.

12H. Notices. All written communications provided for hereunder shall be sent by
first class mail or nationwide overnight delivery service (with charges prepaid)
and (i) if to a Purchaser, addressed to it at the address specified for such
communications in Schedule A attached hereto, or at such other address as such
Purchaser shall have specified to the Company in writing, (ii) if to any other
holder of any Note, addressed to such other holder at such address as such other
holder shall have specified to the Company in writing or, if any such other
holder shall not have so specified an address to the Company, then addressed to
such other holder in care of the last holder of such Note which shall have so
specified an address to the Company, and (iii) if to the Company, addressed to
it at 900 North Tucker Boulevard, St. Louis, Missouri 63101, Attention: Senior
Vice President-Finance, or at such other address as the Company shall have
specified to the holder of each Note in writing.

12I. Payments due on Non-Business Days. Anything in this Agreement or the Notes
to the contrary notwithstanding, any payment of principal of or interest on any
Note that is due on a date other than a Business Day shall be made on the next
succeeding Business Day. If the date for any payment is extended to the next
succeeding Business Day by reason of the preceding sentence, the period of such
extension shall not be included in the computation of the interest payable on
such Business Day.

12J. Satisfaction Requirement. If any agreement, certificate or other writing,
or any action taken or to be taken, is by the terms of this Agreement required
to be satisfactory to any holder of Notes or to the Required Holder(s), the
determination of such satisfaction shall be made by such holder of Notes or the
Required Holder(s), as the case may be, in the sole and exclusive judgment
(exercised in good faith) of the Person or Persons making such determination.

 

55



--------------------------------------------------------------------------------

12K. Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of New York excluding choice-of-law principles of the law of such State that
would permit the application of the laws of a jurisdiction other than such
State.

12L. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

12M. Descriptive Headings. The descriptive headings of the several paragraphs of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.

12N. Counterparts. This Agreement may be executed in any number of counterparts
(or counterpart signature pages), each of which shall be an original but all of
which together shall constitute one instrument.

12O. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is prohibited by
any one of such covenants, the fact that it would be permitted by an exception
to, or otherwise be in compliance within the limitations of, another covenant
shall not (i) avoid the occurrence of an Event of Default or Default if such
action is taken or such condition exists or (ii) in any way prejudice an attempt
by the holders to prohibit (through equitable action or otherwise) the taking of
any action by the Company or a Subsidiary which would result in an Event of
Default or Default.

12P. Severalty of Obligations. The obligations of the Purchasers under this
Agreement are several obligations. No failure by any Purchaser to perform its
obligations under this Agreement shall relieve any other Purchaser or the
Company of any of its obligations hereunder, and no Purchaser shall be
responsible for the obligations of, or any action taken or omitted by, any other
Purchaser hereunder.

12Q. Consent to Jurisdiction; Waiver of Immunities. The Company hereby
irrevocably submits to the jurisdiction of any New York state or Federal court
sitting in New York in any action or proceeding arising out of or relating to
this Agreement, and the Company hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in New York
state or Federal court. The Company hereby irrevocably waives, to the fullest
extent it may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding. The Company agrees and irrevocably
consents to the service of any and all process in any such action or proceeding
by the mailing, by registered or certified U.S. mail, or by any other means or
mail that requires a signed receipt, of copies of such process to the Company at
its address set forth in paragraph 12H, and hereby appoints such Person as its
agent to receive such service of process. The Company agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this paragraph 12Q shall affect the right of any
holder of the Notes to serve legal process in any other manner permitted by law
or affect the right of any holder of the Notes to bring any action or proceeding

 

56



--------------------------------------------------------------------------------

against the Company or its property in the courts of any other jurisdiction. To
the extent that the Company has or hereafter may acquire immunity from
jurisdiction of any court or from any legal process (whether through service of
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, the Company hereby
irrevocably waives such immunity in respect of its obligations under this
Agreement.

12R. Waiver of Jury Trial. The Company and the holders of the Notes agree to
waive their respective rights to a jury trial of any claim or cause of action
based upon or arising out of this Agreement, the Notes, or any dealings between
them relating to the subject matter of this transaction and the lender/borrower
relationship that is being established. The scope of this waiver is intended to
be all-encompassing of any and all disputes that may be filed in any court and
that relate to the subject matter of this transaction, including without
limitation, contract claims, tort claims, breach of duty claims, and all other
common law and statutory claims. The holders of the Notes and the Company each
acknowledge that this waiver is a material inducement to enter into this
business relationship, that each has already relied on the waiver in entering
into this Agreement, and that each will continue to rely on the waiver in their
related future dealings. The holders of the Notes and the Company further
warrant and represent that each has reviewed this waiver with its legal counsel,
and that each knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

12S. Confidential Information. For the purposes of this paragraph 12S,
“Confidential Information” means information delivered, whether to any holder or
to any financial advisor retained by special counsel to the holders, by or on
behalf of the Company, any Subsidiary, the Guarantor or Lee in connection with
the transactions contemplated by or otherwise pursuant to this Agreement that is
proprietary in nature and that was clearly marked or labeled or otherwise
adequately identified when received by such holder or financial advisor as being
confidential information of the Company, such Subsidiary, the Guarantor or Lee,
provided that such term does not include information that (a) was publicly known
or otherwise known to such holder prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
holder or any person acting on such holder’s behalf, (c) otherwise becomes known
to such holder other than through disclosure by any such financial advisor or by
the Company, any Subsidiary, the Guarantor or Lee or (d) constitutes financial
statements that are otherwise publicly available. Each holder will maintain the
confidentiality of such Confidential Information delivered to it in accordance
with procedures adopted by such holder in good faith to protect confidential
information of third parties delivered to such holder, provided that such holder
may deliver or disclose Confidential Information described in clause (x) above
following the termination of the engagement of such financial advisor and may
deliver or disclose Confidential Information described in clause (x) or
(y) above to (i) its directors, officers, employees, agents, attorneys, trustees
and affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by its Notes), (ii) its financial
advisors and other professional advisors who agree to hold confidential the
Confidential Information substantially in accordance with the terms of this
paragraph 12S, (iii) any other holder of any Note, (iv) any Institutional
Investor to which it sells or offers to sell such Note or any part thereof or
any participation therein (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by the provisions of this
paragraph 12S), (v) any Person from which it offers to purchase any security of
the Company, the Guarantor or Lee (if

 

57



--------------------------------------------------------------------------------

such Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this paragraph 12S), (vi) any
federal or state regulatory authority having jurisdiction over such holder,
(vii) the NAIC or the SVO or, in each case, any similar organization, or any
nationally recognized rating agency that requires access to information about
such holder’s investment portfolio, or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to such holder, (x) in
response to any subpoena or other legal process, (y) in connection with any
litigation to which such holder is a party or (z) if an Event of Default has
occurred and is continuing, to the extent such holder may reasonably determine
such delivery and disclosure to be necessary or appropriate in the enforcement
or for the protection of the rights and remedies under such holder’s Notes, this
Agreement, the Guaranty Agreement or any other Transaction Document or any
document relating hereto or thereto. Each holder of a Note, by its acceptance of
a Note, will be deemed to have agreed to be bound by and to be entitled to the
benefits of this paragraph 12S as though it were a party to this Agreement. On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominees), such holder will enter into an agreement with
the Company embodying the provisions of this paragraph 12S.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

58



--------------------------------------------------------------------------------

Please sign the form of acceptance on the enclosed counterpart of this letter
and return the same to the Company, whereupon this letter shall become a binding
agreement between the Company and each Purchaser.

 

Very truly yours, ST. LOUIS POST-DISPATCH LLC By:       Pulitzer Inc., Managing
Member   By:   /s/ Carl G. Schmidt   Name:   Carl G. Schmidt   Title:  
Treasurer



--------------------------------------------------------------------------------

The foregoing Agreement is

hereby accepted as of the

date first above written.

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By:   /s/ Paul H. Procyk Name:  
Paul H. Procyk Title:   Vice President

 

PRUCO LIFE INSURANCE COMPANY By:   /s/ Paul H. Procyk Name:   Paul H. Procyk
Title:   Assistant Vice President

 

PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION By:      

Prudential Investment Management, Inc.,

as investment manager

  By:   /s/ Paul H. Procyk   Name:   Paul H. Procyk   Title:   Vice President

 

FERRY STREET I LLC By:      

Prudential Investment Management, Inc.,

as collateral manager

  By:   /s/ Paul H. Procyk   Name:   Paul H. Procyk   Title:   Vice President



--------------------------------------------------------------------------------

 

PACIFIC LIFE INSURANCE COMPANY By:   /s/ Kevin J. Collins Name:   Kevin J.
Collins Title:   Assistant Vice President

 

By:   /s/ Bernard J. Dougherty Name:   Bernard J. Dougherty Title:   Assistant
Secretary

 

TCM MPS SERIES FUND LP – Partners Series By:       Troob Capital Management LLC,
as general partner   By:   /s/ Douglas Troob   Name:   Douglas Troob   Title:  
Managing Member

 

TCM MPS LTD SPC – Partners Segregated Portfolio By:   /s/ Douglas Troob Name:  
Douglas Troob Title:   Director

 

ARCHVIEW INVESTMENT GROUP L.P.
on behalf of, and acting solely in its capacity as investment manager to,
ARCHVIEW FUND L.P. and ARCHVIEW MASTER FUND LTD. By:   /s/ Aaron M. Rosen Name:
  Aaron M. Rosen Title:   Principal



--------------------------------------------------------------------------------

 

MARBLEGATE SPECIAL OPPORTUNITIES MASTER FUND LP By:      

Marblegate Asset Management LLC,

its Investment Manager

  By:   /s/ Andrew Milgram   Name:   Andrew Milgram   Title:   Managing Partner

 

DEUTSCHE BANK SECURITIES INC. By:   /s/ R. Mikel Curreri Name:   R. Mikel
Curreri Title:   Managing Director

 

By:   /s/ Duane Masucci Name:   Duane Masucci Title:   Managing Director

 

CANTOR FITZGERALD & CO. By:   /s/ James Bond Name:   James Bond Title:   Chief
Operating Officer



--------------------------------------------------------------------------------

SCHEDULE A

PURCHASER SCHEDULE

 

     AGGREGATE
PRINCIPAL
AMOUNT OF
NOTES
TO BE PURCHASED    NOTE
REGISTRATION
NUMBER(S);
NOTE
DENOMINATION(S)

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

     

On file with Administrator Agent

     

Schedule A-1



--------------------------------------------------------------------------------

SCHEDULE 9C

LITIGATION

 

Schedule 9C



--------------------------------------------------------------------------------

SCHEDULE 9D

OUTSTANDING DEBT

 

Schedule 9D



--------------------------------------------------------------------------------

SCHEDULE 9F

AGREEMENTS RESTRICTING INCURRENCE OF DEBT

 

Schedule 9F



--------------------------------------------------------------------------------

SCHEDULE 9H

ERISA

 

Schedule 9H



--------------------------------------------------------------------------------

SCHEDULE 9M

SUBSIDIARIES OF THE COMPANY AND

OWNERSHIP OF SUBSIDIARY STOCK

 

Schedule 9M



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF NOTE]

ST. LOUIS POST-DISPATCH LLC

ADJUSTABLE RATE SENIOR NOTE DUE DECEMBER 31, 2015

 

No.             

      [Date]

$                 

      PPN 85229* AC0

FOR VALUE RECEIVED, the undersigned, ST. LOUIS POST-DISPATCH LLC (the
“Company”), a limited liability company organized and existing under the laws of
the State of Delaware, hereby promises to pay to
_______________________________, or registered assigns, the principal sum of
________________________ DOLLARS on December 31, 2015, with interest (computed
on the basis of a 360-day year of 30 day months) (a) on the unpaid balance
hereof (i) at the rate of 10.55% per annum on and after the date hereof to, but
not including, January 1, 2013, (ii) at the rate of 11.30% per annum on and
after January 1, 2013 to, but not including, January 1, 2014, (iii) at the rate
of 12.05% per annum on and after January 1, 2014 to, but not including,
January 1, 2015 and (iv) at the rate of 12.80% per annum at all times
thereafter, such interest to accrue from the date hereof and to be payable
quarterly on the 20th day of March, June, September and December in each year,
commencing with the March, June, September or December next succeeding the date
hereof, until the principal hereof shall have become due and payable, and (b) to
the extent permitted by law, on any overdue payment of interest and, during the
continuance of an Event of Default (as defined in the Note Agreement referred to
below), on such unpaid balance and on any overdue payment of any
Yield-Maintenance Amount (as defined in the Note Agreement referred to below),
payable quarterly as aforesaid (or, at the option of the registered holder
hereof, on demand), at a rate per annum from time to time equal to the greater
of (i) 2.0% above the interest rate otherwise in effect at such time pursuant to
the foregoing clause (a) or (ii) 2.0% over the rate of interest publicly
announced by The Bank of New York Mellon Corporation from time to time in New
York City as its prime rate.

Payments of principal of, interest on and any Yield-Maintenance Amount payable
with respect to this Note are to be made at the main office of The Bank of New
York Mellon Corporation in New York City or at such other place as the holder
hereof shall designate to the Company in writing, in lawful money of the United
States of America.

This Note is one of a series of Senior Notes (the “Notes”) issued pursuant to a
Note Agreement, dated as of January 30, 2012 (the “Agreement”), among the
Company and the holders of the Notes named in Schedule A attached thereto and is
entitled to the benefits thereof and to the benefits of the Guaranty Agreement
(as defined in the Agreement). Each holder of this Note will be deemed, by its
acceptance hereof, to have made the representation set forth in

 

Exhibit A-1



--------------------------------------------------------------------------------

paragraph 10B of the Agreement on the date of its purchase of this Note with
respect to the source of the funds used by it to purchase this Note.

Payment of the principal of, and interest and any Yield-Maintenance Amount on,
this Note has been guaranteed by Pulitzer Inc. pursuant to the Guaranty
Agreement and by certain Subsidiaries of the Company pursuant to the Subsidiary
Guaranty Agreement. This Note is secured by, and entitled to the benefits of,
the Collateral Documents.

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
shall not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, on the terms specified in the Agreement.

In case an Event of Default, as defined in the Agreement, shall occur and be
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner and with the effect provided in the Agreement.

THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF NEW YORK AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAW OF SUCH STATE.

 

ST. LOUIS POST-DISPATCH LLC By:   Pulitzer Inc., Managing Member   By:      
Name:   C. D. Waterman III   Title:   Secretary

 

Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF GUARANTY AGREEMENT]

 

Exhibit B



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF SUBSIDIARY GUARANTY AGREEMENT]

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF PLEDGE AGREEMENT]

 

Exhibit D



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF SECURITY AGREEMENT]

 

Exhibit E



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF DEEDS OF TRUST]

 

Exhibit F



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF TRADEMARK SECURITY AGREEMENTS]

 

Exhibit G



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF COPYRIGHT SECURITY AGREEMENTS]

 

Exhibit H



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF COMPLIANCE CERTIFICATE]

 

Exhibit I



--------------------------------------------------------------------------------

SCHEDULE 9C

LITIGATION

No Material Litigation

 

Schedule 9C



--------------------------------------------------------------------------------

SCHEDULE 9D

OUTSTANDING DEBT

St. Louis Post-Dispatch LLC has a capitalized lease as of 9/25/2011 in the
amount of $569,839.

 

Schedule 9D



--------------------------------------------------------------------------------

SCHEDULE 9F

AGREEMENTS RESTRICTING INCURRENCE OF DEBT

None

 

Schedule 9F



--------------------------------------------------------------------------------

SCHEDULE 9H

ERISA

The present value of the aggregate benefit liabilities under each of the Plans
(other than Multiemployer Plans), as reflected in the September 25, 2011
actuarial valuation report of the Plans per Generally Accepted Accounting
Principles and determined as of September 25, 2011 on the basis of the actuarial
assumptions specified for accounting purposes in such report, did not exceed the
aggregate current value of the assets of such Plan allocable to such benefit
liabilities by more than $38 million in the case of any single Plan and by more
than $72 million in the aggregate for all Plans.

 

Schedule 9H



--------------------------------------------------------------------------------

SCHEDULE 9M

SUBSIDIARIES OF THE COMPANY AND

OWNERSHIP OF SUBSIDIARY STOCK

 

Organization Name

  

Percentage Ownership &

Ownership Position

  

Type of Equity

Interest

  

State of

Incorporation/

Organization

Pulitzer Technologies, Inc.    100% wholly-owned subsidiary of Pulitzer Inc.   
Common Stock    Delaware St. Louis Post-Dispatch LLC    98.95% subsidiary of
Pulitzer Inc.; 1.05% subsidiary of Pulitzer Technologies, Inc.    Percentage
Membership Interest    Delaware Fairgrove LLC    100% wholly-owned subsidiary of
St. Louis Post-Dispatch LLC    Percentage Membership Interest    Delaware STL
Distribution Services LLC    98.95% subsidiary of Pulitzer Inc.; 1.05%
subsidiary of Pulitzer Technologies, Inc.    Percentage Membership Interest   
Delaware Star Publishing Company    100% wholly-owned subsidiary of Pulitzer
Inc.    Common Stock    Arizona Suburban Journals of Greater St. Louis LLC   
100% wholly-owned subsidiary of Pulitzer Inc.    Percentage Membership Interest
   Delaware Pulitzer Network Systems LLC    100% wholly-owned subsidiary of
Pulitzer Inc.    Percentage Membership Interest    Delaware Pulitzer Newspapers,
Inc.    100% wholly-owned subsidiary of Pulitzer Inc.    Common Stock   
Delaware Flagstaff Publishing Co.    100% wholly-owned subsidiary of Pulitzer
Newspapers, Inc.    Common Stock    Washington Hanford Sentinel Inc.    100%
wholly-owned subsidiary of Pulitzer Newspapers, Inc.    Common Stock   
Washington HomeChoice, LLC    100% wholly-owned subsidiary of Pulitzer
Newspapers, Inc.    Percentage Membership Interest    Utah Kauai Publishing Co.
   100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.    Common Stock   
Delaware

 

Schedule 9M



--------------------------------------------------------------------------------

 

Organization Name

  

Percentage Ownership &

Ownership Position

  

Type of Equity

Interest

  

State of

Incorporation/

Organization

Napa Valley Publishing Co.    100% wholly-owned subsidiary of Pulitzer
Newspapers, Inc.    Common Stock    Washington NVPC LLC    100% wholly-owned
subsidiary of Napa Valley Publishing Co.    Percentage Membership Interest   
Delaware NIPC, Inc. f/k/a Northern Illinois Publishing Co., Inc.    100%
wholly-owned subsidiary of Pulitzer Newspapers, Inc.    Common Stock    Delaware
Northern Lakes Publishing Co.    100% wholly-owned subsidiary of Pulitzer
Newspapers, Inc.    Common Stock    Delaware NLPC LLC    100% wholly-owned
subsidiary of Northern Lakes Publishing Co.    Percentage Membership Interest   
Delaware Pantagraph Publishing Co.    100% wholly-owned subsidiary of Pulitzer
Newspapers, Inc.    Common Stock    Delaware HSTAR LLC    100% wholly-owned
subsidiary of Pantagraph Publishing Co.    Percentage Membership Interest   
Delaware Pulitzer Missouri Newspapers, Inc.    100% wholly-owned subsidiary of
Pulitzer Newspapers, Inc.    Common Stock    Delaware Pulitzer Utah Newspapers,
Inc. (Inactive)    100% wholly-owned subsidiary of Pulitzer Newspapers, Inc.   
Common Stock    Delaware Santa Maria Times, Inc.    100% wholly-owned subsidiary
of Pulitzer Newspapers, Inc.    Common Stock    Nevada SHTP LLC    100%
wholly-owned subsidiary of Pulitzer Newspapers, Inc.    Percentage Membership
Interest    Delaware Southwestern Oregon Publishing Co.    100% wholly-owned
subsidiary of Pulitzer Newspapers, Inc.    Common Stock    Oregon SOPC LLC   
100% wholly-owned subsidiary of Southwestern Oregon Publishing Co.    Percentage
Membership Interest    Delaware Ynez Corporation    100% wholly-owned subsidiary
of Pulitzer Newspapers, Inc.    Common Stock    California

 

Schedule 9M



--------------------------------------------------------------------------------

The Second Lien Loan Agreement dated as of January 30, 2012, among Lee
Enterprises, Incorporated, various Lenders from time to time party thereto, and
Wilmington Trust, N.A., as Administrative Agent and Collateral Agent (“Second
Lien Loan Agreement”) may restrict the ability of the Company’s Subsidiaries to
pay dividends out of profits or make any other similar distributions of profits
to the Company or any of its Subsidiaries that owns outstanding shares of
capital stock or similar equity interests of such Subsidiary.

 

Schedule 9M